Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 1 of 95




EXHIBIT 2
                                                                                                                       PAYROLL JOURNAL
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 2 of 95
  0070 1705-4170 Rehab Med-Care LLC


 EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
 ID                                                        HOURS          EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                               DESCRIPTION        RATE                                      PAYMENTS



 ** **

 86
         100 STAFF

 Abieia, Kristine




Example of an IC
                           Admissions/Recert
                           Visit s
                                                90'.000C
                                                40\000C
                                                                4loc
                                                               11 oc
                                                                 i


                            ___________ CHECK 1 T�JTAL _______ 1 �.0C -
                                                                          REDACTED
                                                                          REDACTED
being paid by visit
                           Visits              40[000(         25;0(
                           Visits              90;000(          2lo,
                           Milage Reimbursement 5\000(          210(

                            ----------- CHECK 2 TOT AL        29.()( -
                                                 :     ------- :


                                       EMPLOYEE TOTAL           44.0C

 Abiera, Wilma
 81



 Abucejo, Irish
 87
                            Visits




                            Visits
                            Visits
                                                 50[0000


                                       EMPLOYEE TPTAL

                                                 50;000(
                                                 90\000(

                                       EMPLOYEE T�JTAL
                                                                 1\oc


                                                                 i.oc
                                                                 3;0(
                                                                 1/0C

                                                                 4,()(
                                                                          REDACTED
 Avedillo, Teresit...
 59



 Diaz, Veronica
 63
                            Visits
                            Visits



                            Hourly
                            Hol iday
                                                 60;000(
                                                 90[0000

                                       EMPLOYEE TOTAL

                                                 15;000(
                                                 15 0000
                                                   1
                                                                 2toc
                                                                 1;oc

                                                                 3.0C

                                                                64loc
                                                                16;0(
                                                                          REDACTED
 Domapias, Elizabe ...
 8
 Employees are
 paid by the hour
                            Hourly
                                       EMPLOYEE T�JTAL

                                                 17 0000
                                                   ,


                                       EMPLOYEE T?TAL
                                                                8Q.()(

                                                                80;0(



                                                                BQ.0(
                                                                          REDACTED
 0070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
 Run Dale 01/29/19 11:14AM                                                    Period Start - End Date   01/16/19- 01/31/19                                 Page 1 of 4
                                                                              Check Date                01/31/19                                             PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 3 of 95
                                                                                                                            PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                     WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                              HOURS           EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                               DESCRIPTION           RATE                                         PAYMENTS




                                                                                REDACTED
****   100 STAFF (cont.)

Estepa, Mamerlita          Visits                   50(0000         14\oc
23                         Vacation                 90;0000          1)0(


                                          CHECK 1 TOTAL              15.0(
                                      -       ---     :       --------   '--




                                                                                REDACTED
                           Visits                   60;0000         14;0(.
                           Visits                   90;000(          2;0(


                           ---------- - CHECK 2 TOTAL _______ 1ci.oc


                                      EMPLOYEE TOTAL                 31,0(

Estepa, Meneleo            Visits                   60;0000         12;0(




                                                                                REDACTED
24                         Visits                   90;000(          2\oc


                                      EMPLOYEE TOTAL                 14.0(

Jamoralin, Leilni          Visits                   5o!oooc          4\0C
85




                                                                                REDACTED
                                      EMPLOYEE TOTAL                     4.0C

Lockett, Teresa            Visits              20:0000              1{0(
19                         Milage Reimbursement 7;000(               4;0(

                                      EMPLOYEE TOTAL                 1a.oc

Madueke, Ifeanyi P         Visits                   2010000          6\0C
50




                                                                                REDACTED
                                      EMPLOYEE TOTAL                     ~.OC

Maduka, Lucy 0             Admissions/Recert   90;000(               2;0(
21                         Visits              60\0000              16;0C
                           Milage Reimbursement 5j000C               3\0C


                                          CHECK 1 Tf TAL             2]'oc



0070 1705-4170 Rehab Med-Care LLC                                                                                                                           Payroll Journal
Run Date 01/29/19 11:14AM                                                          Period Start - End Date   01/16/19- 01/31/19                                Page 2 of 4
                                                                                   Check Date                01/31/19                                            PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 4 of 95
                                                                                                                   PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                        HOURS       EARNINGS                                                              ALLOCATIONS
                                                                                      REIMB & OTHER
                                DESCRIPTION      RATE                                   PAYMENTS




                                                                      REDACTED
**** 100 STAFF (cont.)
Maduka, Lucy O (cont.)
21

                            Visits              60loooc      1aloe
                            Visits              90;000(       1;0(
                            Milage Reimbursement 5\oooc       2;oc

                                         CHECK 2 TOTAL       13.0C
                            ---------------------~--- --------~--


Martinez, Joe M
17
                            Visits
                                       EMPLOYEE TbTAL

                                                34\000(



                                       EMPLOYEE TOTAL
                                                             34.oc



                                                              8.0C
                                                                      REDACTED
                                                                      REDACTED
Nsowah, Kwadwo              Visits              60;000(       7;0(
42

                                       EMPLOYEE TbTAL         1,.0(
Ragasa, Willie R            Hourly
32

                                       EMPLOYEE TOTAL             :




                                                                      REDACTED
Ragasa Jr, Willie P         Hourly              251000c      80[0c
33


                                       EMPLOYEE TbTAL        80.oc
Reyes, Rosalio              Visits              10\0000      15f0C
29




Vigil Padilla, Do ...
72
                            Visits
                                       EMPLOYEE TOTAL

                                                20;000C
                            Milage Reimbursement 5 0000
                                                  1
                                       EMPLOYEE TPTAL
                                                             15.0(
                                                             26!0(
                                                             26\oc

                                                             5{0c
                                                                      REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 01/29/19 11:14AM                                                Period Start - End Date   01/16/19 - 01/31/19                                Page 3 of 4
                                                                         Check Date                01/31/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 5 of 95
                                                                                                                   PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS      EARNINGS                                                            ALLOCATIONS
                                                                                        REIMB & OTHER
                                  DESCRIPTION         RATE                                PAYMENTS



COMPANY TOTALS
18 Person(s)
21 Transaction(s)
                               Admissions/Recert
                               Hourly
                               Visits
                               Holiday
                               Vacation
                               Milage Reimbursement
                                                                  ci.
                                                                224.o
                                                                19i.0
                                                                 1~.
                                                                  i.
                                                                 3~.
                                                                        REDACTED
                                                                        REDACTED
                                    COMPANY TOTAL!              481-




(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 01129119 11:14AM                                                  Period Start - End Date   01116119-01/31119                                Page 4 of 4
                                                                           Check Date                01131119                                           PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 6 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                            •• • GARNISHMENT•••
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER      ADDITIONAL              RECIPIENT NAME     PLAINTIFF NAME   AMOUNT     AGENCY   PAYROLL
 ID                                   TYPE                                NUMBER                  RECIPIENT SSN                                   FEE   CHECK DATE




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
                                                                                               01/16/19- 01/31/19
                                                                                                                                         Garnishment p ayment Service Confirmation
                                                                                                                                                                       Page 1 of 1
Run Date 01/29/19 11 :14AM                                            Period Start· End Date
                                                                      Check Date               01/31/19                                                             GPSCONFIRM
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 7 of 95
                                                                                                                 PAYROLL JOURNAL
00701705-4170 RehabMed-CareLLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                       HOURS       EARNINGS                                                               ALLOCATIONS
                                                                                     REIMB & OTHER
                             DESCRIPTION         RATE                                  PAYMENTS



****

86
       100 STAFF

Abieia, Kristine




Abiera, Wilma
                          Admissions/Recert
                          Visits




                          Admissions/Recert
                                               90!0000
                                               40;000(


                                     EMPLOYEE TOTAL

                                               90)0000
                                                             sloe
                                                            10;0(


                                                            16.0(

                                                             foe
                                                                     REDACTED
                                                                     REDACTED
81                        Visits               50;0000       6;0(

                                     EMPLOYEE TOTAL          1,.0(
Abucejo, Irish            Admissions/Recert    90!0000       foe
87                        Visits               45;0000       8;0(

                                     EMPLOYEE TOTAL          Q.OC




                                                                     REDACTED
Avedillo, Teresit...      Admissions/Recert    90;0000       1;0(
59                        Visits               60\0000       2;0(

                                     EMPLOYEE T(::>TAL       trn
Diaz, Veronica            Hourly               15;000(      72;0(
63                        Sick                 15;0000       8(0(


                                     EMPLOYEE TOTAL         8Q.OC

Domapias, Elizabe ...
8




Estepa, Mamerlita
23
                          Hourly




                          Admissions/Recert
                          Visits
                                               17;0000



                                     EMPLOYEE TOTAL

                                               90;0000
                                               60;0000
                                                            80;0(



                                                            8d.rn

                                                             3\oc
                                                             8;0(
                                                                     REDACTED
                                     EMPLOYEE TOTAL         11.Q(

Estepa, Meneleo           Visits               60;0000       5/oc
24

                                     EMPLOYEE TPT AL         1-0(


0070 1705-4170 Rehab Med-Care LLC
Run Date 01/11/19 10:38AM                                               Period Start - End Date
                                                                        Check Date
                                                                                                  01/01/19- 01/15/19
                                                                                                  01/15/1 9
                                                                                                                       p~~! I /6 /11               Payroll Journal
                                                                                                                                                      Page 1 of 3
                                                                                                                                                        PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 8 of 95
                                                                                                                 PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                          WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                       HOURS                                                                            ALLOCATIONS
                                                                      EARNINGS        REIMB & OTHER
                               DESCRIPTION      RATE                                    PAYMENTS


****




                                                                      REDACTED
       100 STAFF (cont.)

Jamoralin, Leilni          Admissions/Recert   90:0000       2joc
85                         Visits              50;0000       5;0c


                                      EMPLOYEE TpTAL          7,.0(

Lockett, Teresa            Visits              20:0000      13;0(
19                         Milage Reimbursement 7;0000       410(



Madueke, Ifeanyi P
50



Maduka, Lucy 0
                           Visits
                                      EMPLOYEE TOTAL

                                               20\0000


                                      EMPLOYEE TOTAL

                           Admissions/Recert   90[0000
                                                            17:.0C

                                                             6;0(


                                                              ci.O!

                                                             3\oc
                                                                      REDACTED
                                                                      REDACTED
21                         Visits              60:0000       8;0(
                           Milage Reimbursement 5;0000       2\0C
                                      EMPLOYEE TOTAL        13.0(

Nsowah, Kwadwo             Visits              60[0000       5[oc
42

                                      EMPLOYEE TOTAL          ci.oc
                                                                 :




                                                                      REDACTED
Ragasa, Willie R           Salary
32

                                      EMPLOYEE TOTAL             :

Ragasa Jr, Willie P        Hourly              25;0000      ao\oc
33


                                      EMPLOYEE TOTAL         ad.a(

Reyes, Rosalio             Visits              70i0000      20\oc
29


                                      EMPLOYEE TPTAL        2Q.0C




0070 1705-4170 Rehab Med-Care LLC                                                                                                                Payroll Journal
Run Date 01/11/19 10:38AM                                                Period Start - End Date   01/01/19-01/15/19                                Page 2 of 3
                                                                         Check Date                01/15/19                                           PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 9 of 95
                                                                                                                          PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                          HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                                HOURS      EARNINGS                                                              ALLOCATIONS
                                                                                             REIMB & OTHER
                                    DESCRIPTION          RATE


****

72
        100 STAFF (cont.)

Vigil Padilla, Do .. .




Yap, Nova L
27
                                 Visits              20[0000
                                 Milage Reimbursement 5!0000

                                          EMPLOYEE T(:HA

                                 Admissions/Recert      90(000
                                                                             REDACTED
                                                                             REDACTED
                                 Visits                 60;0000

                                          EMPLOYEE TOTA

COMPANY TOTALS
18 Person(s)                     Admissions/Recert                    18.
18 Transaction(s)                Hourly                              23~.
                                 Salary
                                 Visits                              12cl.
                                 Sick                                  8.0




                                                                             REDACTED
                                 Milage Reimbursement                 3~.
                                       COMPANY TOTAL!                41~.0




(I C) = Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                         Payroll Journal
RunDate01 /11 /19 10:38AM                                                       Period Start - End Date   01/01/19 • 01/15/19                                Page 3 of 3
                                                                                Check Date                01/15/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 10 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS       EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                                DESCRIPTION       RATE                                   PAYMENTS




                                                                       REDACTED
****   100 STAFF

Abieia, Kristine             Admissions/Recert   90[000C      1oioc
86                           Visits              40;000(      21 ;0(
                             Milage Reimbursement40toooc

                                        EMPLOYEE TOTAL
                                                               2?
                                                              33.0C

Abucejo, Irish               Admissions/Recert   90\0000
87                           Visits              45\000C



Diaz, Veronica
63
                             Hourly
                             Sick
                                        EMPLOYEE TOTAL

                                                 15i0000
                                                 15;000C


                                        EMPLOYEE TOTAL
                                                              64!0(
                                                              16[0(


                                                              BO.DC
                                                                       REDACTED
                                                                       REDACTED
Domapias, Elizabe ...                                         ao[oc
B


                                        EMPLOYEE TPTAL        SQ.DC
Estepa, Mamerlita            Admissions/Recert   90;0000       2;0C
23                           Visits              60]0000      16;oc




                                                                       REDACTED
                                        EMPLOYEE TOT AL       11\.oc

Estepa, Meneleo              Admissions/Recert   90[000C
24                           Visits              60;0000

                                        EMPLOYEE TPTAL

Lockett, Teresa              Visits              20;000(      13;0(
19                           Milage Reimbursement 7i0000       4t0(

                                        EMPLOYEE TOTAL         11.0(

Madueke, Ifeanyi P           Visits              201000c       9;oc
50

                                        EMPLOYEE TOTAL          ~-0(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
~un Date 02/26/19 11 :48AM                                                Period Start - End Date   02/16/19 - 02/28/19                                 Page 1 of 3
                                                                          Check Date                02/28/19                                              PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 11 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS        EARNINGS       REIMB & OTHER                                        ALLOCATIONS
                               DESCRIPTION       RATE                                     PAYMENTS


****



                                                                         REDACTED
       100 STAFF (cont.)

Maduka, Lucy 0             Admissions/Recert     90!oooc        2toc
21                         Visits                60;000(       10;0(
                           Mil age Reimbursement 1ojoooo        2;0(

                                      EMPLOYEE T~HAL            14.oc

Nsowah, Kwadwo             Admissions/Recert    90\oooc
i2                         Visits               6o[oooc



Ragasa, Willie R
32



Ragasa Jr, Willie P
33
                           Salary




                           Hourly
                                      EMPLOYEE TOTAL




                                      EMPLOYEE TOTAL

                                                25\000C        solo(
                                                                         REDACTED
Reyes, Rosalio
!9
                           Visits
                                      EMPLOYEE TOTAL

                                                70'. 000C



                                      EMPLOYEE TPT AL
                                                                80.0(

                                                               19\0C



                                                                1~.Q(
                                                                         REDACTED
/igil Padilla, Do ...
r2



(ap, Nova L
!7
                           Visits




                           Visits
                                               2oioooc
                           Milage Reimbursement 5\oooc

                                      EMPLOYEE TOTAL

                           Admissions/Recert    90'.000C
                                                60;000(

                                      EMPLOYEE TOTAL
                                                  :
                                                               32;0(
                                                               32\0C

                                                                64.0(

                                                                         REDACTED
:OMPANY TOTALS
15 Person(s)               Admissions/Recert                    2Q.D<
15 Transaction(s)          Hourly                              22i'Q(
                           Salary
                           Visits                              13:j.0(




1070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
!un Date 02/26/19 11:48AM                                                   Period Start- End Date   02/16/19- 02/28/19                                Page 2 of 3
                                                                            Check Date               02/28/19                                            P V R IRt\l
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 12 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                 PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS   EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                 DESCRIPTION         RATE


                              Sick
                              Milage Reimbursement

                                   COMPANY TOTALj
                                                                    REDACTED
IC)= Independent Contractor




1070 1705-4170 Rehab Med-Care LLC                                                                                                                Payroll Journal
:un Date 02/26/19 11 :48 AM                                            Period Start - End Date   02/16/19 - 02/28/19                                Page 3 of 3
                                                                       Check Date                02/28/19                                             PY R.IRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 13 of 95
~AYCHEX                                GARNISHMENT PAYMENT SERVICE CONFIRMATION
1070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

EMPLOYEE NAME                                                                                                                              *** GARNISHMENT •••
SOCIAL SECURITY # (SSN)            GARNISHMENT          CASE NUMBER     ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
ID                                    TYPE                               NUMBER                    RECIPIENT SSN                                  FEE    CHECK DATE




REDACTED
REDACTED
REDACTED
  070 1705-4170 Rehab Med-Care LLC
                                                                                                                                                              Page 1 of 1
 :un Date 02/26/19 11 :48 AM                                          Period Start - End Date   02/16/19 - 02/28/19
                                                                      Check Date                02/28/19                                                    GPSCONFIRM
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 14 of 95
                                                                                                                    PAYROLL JOURNAL
0070 .1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                       HOURS        EARNINGS                                                                ALLOCATIONS
                                                                                      REIMB & OTHER
                             DESCRIPTION        RATE                                    PAYMENTS




                                                                      REDACTED
****   100 STAFF

~bieia, Kristine          Admissions/Recert   90'.0000       5j0(
~6                        Visits              40:0000       25;0(
                          Milage Reimbursement 5!oooc

                                     EMPLOYEE TOTAL         30.0(

~bucejo, Irish            Admissions/Recert   90;000C        1;0(




                                                                      REDACTED
37                        Visits              45;0000        7\0C
                                     EMPLOYEE TOTAL           a.oc

Jiaz, Veronica            Hourly              15\oooc       56\0C
j3                        Holiday             15;0000       24\oc


                                     EMPLOYEE TOTAL         80.0C




                                                                      REDACTED
Jomapias, Elizabe ...     Hourly              1ioooo        40[0(
3                         Vacation            17i0000       40f0(


                                     EMPLOYEE TPTAL         8Q.0(

Estepa, Mamerlita         Admissions/Recert   90;000(        3;0(
23                        Visits              60\000C       17\0C




                                                                      REDACTED
                                     EMPLOYEE TQTAL         2cj.oc

Estepa, Meneleo           Admissions/Recert   90;000(        1;0(
24                        Visits              6ojoooo        5;0(

                                     EMPLOYEE TPTAL           ~.OC

Lockett, Teresa           Visits               20:0000      13;0(
19                        Milage Reimbursement ioooo         4\0C

                                     EMPLOYEE TOTAL          17:.0C

Madueke, Ifeanyi P        Visits              20;0000        6;0C
50

                                     EMPLOYEE TPTAL           ~-0(




D070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
~un Date 02/13/19 02:56 PM                                               Period Start - End Date   02/01 /19 - 02/15/19                                 Page 1 of 3
                                                                         Ch eck Date               02/15/19                                               PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 15 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                 PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                         WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                          HOURS      EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                DESCRIPTION      RATE                                  PAYMENTS




                                                                     REDACTED
****    100 STAFF (cont.)

Maduka, Lucy 0              Admissions/Recert   90toooo       2toc
21                          Visits              60;0000       7;0(
                            Milage Reimbursement 5[0000       2(0(

                                       EMPLOYEE TpTAL        11.0(

\lsowah, Kwadwo             Visits              60;000C       5;0(
i2



Ragasa, Willie R
32



Ragasa Jr, Willie P
                            Hourly




                            Hourly
                                       EMPLOYEE TOTAL




                                       EMPLOYEE TbTAL

                                                25[0000
                                                              5.0(




                                                             80;0(
                                                                     REDACTED
                                                                     REDACTED
33


                                       EMPLOYEE TOTAL        80.0<

Reyes,Rosalio               Visits                           16joc
29                                              7010000
                                       EMPLOYEE TPTAL        1~.0(

Vigil Padilla, Do ...
72



Yap, Nova L
27
                            Visits




                            Visits
                                                20;000C
                            Milage Reimbursement 5\0000

                                       EMPLOYEE TOTAL

                                                601000(


                                       EMPLOYEE TbTAL
                                                  :
                                                             32;0(
                                                             32\0(

                                                             64.0<

                                                              2;oc


                                                              irn
                                                                     REDACTED
COMPANY TOTALS
15 Person(s)                Admissions/Recert
15 Transaction(s)           Hourly
                            Visits
                            Holiday




0070 1705-4170 Rehab Med-Care LLC                                                                                                                Payroll Journal
Run Date 02/13/19 02:56 PM                                              Period Start - End Date   02/01/19- 02/15/19                                Page 2 of 3
                                                                        Check Date                02/15/19                                            PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 16 of 95
                                                                                                                    PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS      EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                 DESCRIPTION         RATE                                PAYMENTS




                                                                       REDACTED
                              Vacation                          40.
                              Milage Reimbursement              38.
                                   COMPANY TOTALj              42~.0




IC)= Independent Contractor




1070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
~un Date 02/13/19 02:56 PM                                                Period Start - End Date   02/01119 - 02/15/19                                Page 3 of 3
                                                                          Check Date                02/15/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 17 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                 *** GARNISHMENT***
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER          ADDITIONAL                RECIPIENT NAME     PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
 ID                                   TYPE                                    NUMBER                    RECIPIENT SSN                                 FEE    CHECK DATE

                                                          »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
 0070 1705-4170 Rehab Med-Care LLC
 ~un Date 02/13/19 02:56 PM                                                Period Start - End Date   02/01/19- 02/15/19                                          Page 1 of 1
                                                                           Check Date                02/15/19                                                  GPSCONFIRM
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 18 of 95
                                                                                                                  PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                      HOURS         EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                             DESCRIPTION       RATE                                     PAYMENTS



****

86
       100 STAFF

Abieia, Kristine          Adrnissions/Recert
                          Visits
                                              90\oooc
                                              40;000(
                          Milage Reimbursement 5(000(

                                     EMPLOYEE TOTAL
                                                            4j0(
                                                           31;0(
                                                            2\0(

                                                           37:.0(
                                                                      REDACTED
                                                                      REDACTED
Abucejo, Irish            Visits              45\oooc       4;0(
87

                                     EMPLOYEE T()TAL         4.0C
Diaz, Veronica            Hourly              15!0000      72j0(
63                        Sick                15;000(       Bf DC

                                     EMPLOYEE TOTAL        80.()(

Domapias, Elizabe ...
8




Estepa, Mamerlita
23
                          Hourly
                          Holiday
                          Vacation




                          Visits
                          Visits
                                              11joooc
                                              17;000(
                                              17j000C

                                     EMPLOYEE TPTAL

                                              60;000(
                                              90(0000
                                                           48;0(
                                                           16(0(
                                                           16f0(

                                                           SQ.DC

                                                            7;0(
                                                            2\0C
                                                                      REDACTED
                                                                      REDACTED
                                     EMPLOYEE TOTAL          9.0(

Estepa, Meneleo           Visits              6ojoooc       4;0(
24                        Visits              90!000C       2\0C

                                     EMPLOYEE T()TAL         Ei,()(

Lockett, Teresa           Visits              20!oooc      14!0(
19                        Milage Reimbursement 1 oooc       4 oc
                                                                1
                                                1
                                     EMPLOYEE TOTAL         1a.oc

Madueke, Ifeanyi P        Visits              20)0000       6\0C
50

                                     EMPLOYEE TrTAL          ~.0(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 03/26/19 03:57 PM                                               Period Start - End Date   03/16/19- 03/31/19                                 Page 1 of 3
                                                                         Check Date                03/29119                                             PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 19 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS       EARNINGS       REIMB & OTHER                                       ALLOCATIONS
                                DESCRIPTION         RATE


****

21
        100 STAFF (cont.)

Maduka, Lucy 0              Visits
                            Visits
                                                60:0000
                                                90i0000
                            Milage Reimbursement 5\oooo

                                       EMPLOYEE TPTAL
                                                                1ioc
                                                                 1;0(
                                                                 3\oc

                                                                 1~.0(
                                                                         REDACTED
                                                                         REDACTED
Nsowah, Kwadwo              Visits                 60;000(       5;0(
42


                                       EMPLOYEE TOTAL             ~.Ol

Reyes, Rosalia              Visits                 70;0000       8\oc
29




                                                                         REDACTED
                                       EMPLOYEE T()TAL            a.oc

Vigil Padilla, Do ...       Visits              20\0000         30;0(
72                          Milage Reimbursement10\000C         30;0(

                                       EMPLOYEE TOTAL            6Q.0(

Yap, Nova L                 Visits                 60jOOOC       2;0(
27



COMPANY TOTALS
13 Person(s)
13 Transaction(s)           Hourly
                            Visits
                            Holiday
                            Sick
                                       EMPLOYEE TPTAL



                            Admissions/Recert
                                                                  ~.QC




                                                                  4.0C
                                                                120.0(
                                                                128.0C
                                                                 16.0(
                                                                  a.oc
                                                                         REDACTED
                                                                         REDACTED
                            Vacation                             16.0C
                            Milage Reimbursement                 3~.0(

                                     COMPANY TOTAL[             331,0(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 03/26/19 03:57 PM                                                  Period Start- End Date   03/16/19-03/31/19                                Page 2 of 3
                                                                            Check Date               03/29/19                                           PYRJRN
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 20 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                           PAYROLL JOURNAL
EMPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                       WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                  HOURS    EARNINGS         REIMB & OTHER                                         ALLOCATIONS
                               DESCRIPTION   RATE




                                                            REDACTED
(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                          Payroll Journal
Run Date 03/26/19 03:57 PM                                       Period Start - End Date   03/16/19 · 03/31/19                                Page 3 of 3
                                                                 Check Date                03/29/19                                             PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 21 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                 *** GARNISHMENT •••
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER         ADDITIONAL                RECIPIENT NAME     PLAINTIFF NAME   AMOUNT    AGENCY    PAYROLL
 ID                                   TYPE                                   NUMBER                    RECIPIENT SSN                                  FEE    CHECK DATE

                                                          » PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 03/26/19 03:57 PM                                                Period Start - End Date
                                                                          Check Dale
                                                                                                    03/16/19- 03/31/19
                                                                                                    03/29/19
                                                                                                                                              Garnishment Payment Service Confirmalion
                                                                                                                                                                           Page 1 of 1
                                                                                                                                                                        GPSCONFIRM
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 22 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS       EARNINGS        REIMB & OTHER                                           ALLOCATIONS
                             DESCRIPTION        RATE                                     PAYMENTS



****



                                                                       REDACTED
       100 STAFF

Abieia, Kristine          Admissions/Re cert   9o)oooc         9:oc
86                        Visits               40;0000        39;oc
                          Lab                  10:oooc         2 oc
                                                                   1
                                     EMPLOYEE TOTAL            so.oc
Abucejo, Irish            Visits               45\0000         7/0(
87



Diaz, Veronica
63
                          Hourly
                                     EMPLOYEE TbTAL

                                               15'. 0000
                                                                i.oc
                                                              4010(




                          ___________ CHECK 1 T?TAL _______ 4tOC
                                                                       REDACTED
                          Hourly               15\000(        aofoc



                                       CHECK 2 TOTAL _______ ad.DC
                          ---------------------~---
                                     EMPLOYEE TOTAL           120.0(
                                                                       REDACTED
Domapias, Elizabe ...
8




Estepa, Mamerlita
23
                          Hourly
                          Holiday




                          Visits
                                               1ioooo
                                               171000(


                                     EMPLOYEE TOTAL

                                               60,000(


                                     EMPLOYEE TOTAL
                                                              54[oc
                                                              16;0(


                                                               8d.oc

                                                               9\0(


                                                                io(
                                                                       REDACTED
Estepa, Meneleo           Visits               50\0000         6\0C
24
                                     EMPLOYEE TPTAL             ~.0(



0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 03/13/19 12:24PM                                                 Period Start - End Date   03/01 /19- 03/ 15/19                                 Page 1 of 3
                                                                          Ch eck Date               03/15/19                                               PYRJR~!
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 23 of 95
 0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                        HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION      RATE                                    PAYMENTS




                                                                       REDACTED
****    100 STAFF (cont.)

Lockett, Teresa             Visits              20:oooc       ioc
19                          Milage Reimbursement 7;000(       2;0(

                                       EMPLOYEE TOTAL         9.0(

Madueke, Ifeanyi P          Visits              2o;oooc       6[oc
50




                                                                       REDACTED
                                       EMPLOYEE TOTAL         ~.0(

Maduka, Lucy 0              Admissions/Recert   90;000(       3;0(
21                          Visits              60loooc       sloe
                            Milage Reimbursement sjoooo       1;0C

                                       EMPLOYEE TOTAL         9.0C
Nsowah, Kwadwo              Visits              60\0000       sloe




                                                                       REDACTED
42

                                       EMPLOYEE TOTAL         1\.0(
                                                               :
Ragasa, Willie R            Salary
32

                                       EMPLOYEE T~)TAL




                                                                       REDACTED
Ragasa Jr, Willie P         Hourly              2sjoooo      80;0C
33


                                       EMPLOYEE TOTAL        SQ.QC

Reyes, Rosalio              Visits              70;000C      12\oc
29




                                                                       REDACTED
                                       EMPLOYEE TOTAL        1:;i.oc

Tran, Lang                  Visits              60(0000       810(
88

                                       EMPLOYEE TOTAL         1\.oc

Vigil Padilla, Do .. .      Visits              20!0000      30;0(
72                          Milage Reimbursement s:0000      30f0C

0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Date 03/13/19 12:24 PM                                                Period Start - End Date   03/01/19 - 03/15/19                                Page 2 of 3
                                                                          Check Date                03/15/19                                             PYRJR !'-:
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 24 of 95
                                                                                                                    PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                             HOURS   EARNINGS                                                              ALLOCATIONS
                                                                                      REIMB & OTHER
                                  DESCRIPTION          RATE                             PAYMENTS




                                                                       REDACTED
**** 100 STAFF (cont.)
Vigil Padilla, Dora (cont.)
72

                                        EMPLOYEE TPTA

Yap, Nova L                    Admissions/Recert      90looo
27                             Visits                 60[000

                                        EMPLOYEE TOTA

COMPANY TOTALS
16 Person(s)
17 Transaction(s)
                               Admissions/Re cert
                               Hourly
                               Salary
                               Visits
                               Holiday
                               Lab
                               Milage Reimbursement
                                                                       REDACTED
                                    COMPANY TOTAq



                                                                       REDACTED
(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Dale 03/13/19 12:24PM                                                 Period Start - End Date   03/01/19 - 03/15/19                                Page 3 of 3
                                                                          Check Date                03/15/19                                             PYR.IR~-'
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 25 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                    *** GARNISHMENT***
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER          ADDITIONAL                RECIPIENT NAME       PLAINTIFF NAME   AMOUNT    AGENCY   PAYROLL
 ID                                   TYPE                                    NUMBER                    RECIPIENT SSN                                    FEE   CHECK DATE

                                                          »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF . <<




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 03/13/19 12:24PM                                                  Period Start - End Date
                                                                           Check Date
                                                                                                     03/01 /19 - 03/15/19
                                                                                                     03/15/19
                                                                                                                                                 Garnishment Payment Service Confirmation
                                                                                                                                                                              Page 1 of 1
                                                                                                                                                                           GPSCONFIRM
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 26 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS       EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                                DESCRIPTION       RATE                                    PAYMENTS




                                                                        REDACTED
****   100 STAFF

~bieia, Kristine             Visits              40!0000       26[0(
36                           Visits              90;000(        6;0(
                             Milage Reimbursement 5 oooc        3j0(
                                                   1
                                        EMPLOYEE TOTAL         35.0C
!),bucejo, Irish             Visits              4510000        2 oc
                                                                    1




                                                                        REDACTED
!7

                                        EMPLOYEE TOTAL           ioc

)iaz, Veronica               Hourly              15 0000       72(0(
i3                                                 1


                                        EMPLOYEE TOTAL         72.0C




                                                                        REDACTED
)omapias, Elizabe ...        Hourly              17;000(       72\0C
I                            Vacation            17;0000        8\0C


                                        EMPLOYEE T9TAL         8Q.oc

:stepa, Mamerlita            Visits              60;000C        7;0C
!3                           Visits              90/000C        2;oc

                                        EMPLOYEE TOTAL           9.0(
:stepa, Meneleo
!4




.ockett, Teresa
19
                             Visits
                             Visits



                             Visits
                                                 6oioooc
                                                 9o;oooc

                                        EMPLOYEE TbTAL

                                                 2oioooc
                             Milage Reimbursement 7;000(

                                        EMPLOYEE TOTAL
                                                                9;0(
                                                                110C

                                                                1d.oc

                                                               1oioc
                                                                4;0(

                                                                14.0(
                                                                        REDACTED
lladueke, Ifeanyi P          Visits              20 jOOOC       6\0C
;o
                                        EMPLOYEE TOTAL           ~-OC




1070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
tun Date 04/26/19 11 :32AM                                                 Period Start - End Date   04/16/19 - 04/30/19                                Page 1 of 3
                                                                           Check Date                04/30/19                                              PYRJRN
                                                Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 27 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                            HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                             HOURS        EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                    DESCRIPTION       RATE                                    PAYMENTS




                                                                            REDACTED
****   100 STAFF (cont.)

Maduka, Lucy 0                  Visits               60\oooc      13;0(
21                              Visits               90;0000       2;0(
                                Milage Reimbursement  s oooo        810(
                                                       1
                                          EMPLOYEE TPTAL           2toc

~agasa, Kassandra               Hourly               1215000      26\oc
;s



~agasa, Willie R
12
                                Salary
                                           EMPLOYEE TPTAL




                                           EMPLOYEE TPTAL
                                                                   2~.0(
                                                                       :




                                                                       :
                                                                            REDACTED
                                                                            REDACTED
~agasa Jr, Willie P             Hourly               25\oooc      80;0(
13


                                           EMPLOYEE TPTAL          8Q.oc

~eyes, Rosalio                  Visits               7o;oooc        6\oc
!9




                                                                            REDACTED
                                           EMPLOYEE TOTAL           a.oc

/igil Padilla, Do ...           Visits               2oloooc      28[oc
'2                              Milage Reimbursement101oooc       38;0(

                                           EMPLOYEE TPTAL          6~.0(

(ap, Nova L                     Visits               5o!oooc        3\oc
!7

                                           EMPLOYEE TpTAl           ~.()(

                                                       :
:OMPANY TOTALS
'5 Person(s)                    Hourly                            25tj.oc
'5 Transaction(s)               Salary
                                Visits                            121,oc

                                                                                                                                                                :


1070 1705-4170 Rehab h,led -C,: ' s ~LC:                                                                                                               Payroll Journal
!un D2 1e Ql!/26.11'! 11:32/V.'-                                               Period Start - End Datz                                                    Page 2 of 3
                                                                               Check Dale                04/30/19                                           PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 28 of 95
                                                                                                                     PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS     EARNINGS                                                               ALLOCATIONS
                                                                                       REIMB & OTHER
                                  DESCRIPTION         RATE                               PAYMENTS


                                                                  a.

                                                                       REDACTED
                               Vacation
                               Milage Reimbursement              53.
                                    COMPANY TOTAL!              43~.




IC) = Independent Contractor




>070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
~un Date 04/26119 11:32AM                                                  Period Start - End Date   04/16/19 - 04/30/19                                Page 3 or 3
                                                                           Check Date                04/30/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 29 of 95
PAYCHEX"                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
)070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

EMPLOYEE NAME                                                                                                                                   *** GARNISHMENT•••
SOCIAL SECURITY # (SSN)            GARNISHMENT          CASE NUMBER         ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT    AGENCY   PAYROLL
ID                                    TYPE                                   NUMBER                    RECIPIENT SSN                                   FEE   CHECK DATE

                                                          » PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
 10701705-4170 RehabMed-CareLLC
 !un Date 04/26/19 11 :32 AM                                              Period Start - End Date
                                                                          Check Date
                                                                                                    04/16/19 - 04/30/19
                                                                                                    04/30/19
                                                                                                                                               Garnishment Pay ment Service Confirmation
                                                                                                                                                                             Page 1 of 1
                                                                                                                                                                          GPSCONFIRM
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 30 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                           HOURS        EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                             DESCRIPTION         RATE                                     PAYMENTS



****

86
       100 STAFF

Abieia, Kristine




Abucejo, Irish
                          Admissions/Re cert
                          Visits
                          Lab




                          Visits
                                               90ioooc
                                               40;0000
                                               10\000C

                                      EMPLOYEE TOTAL
                                                                sloe
                                                               26;0(
                                                                2i0C

                                                               34.0(
                                                                        REDACTED
                                                                        REDACTED
                                               45[0000
87                                                              410(

                                      EMPLOYEE T()TAL           4.01

Diaz, Veronica            Hourly               15!000(         54\oc
63                        Sick                 15;000(         16\oc


                                      CHECK 1 TOTAL ________80.0C
                                                             .., __
                           ---------------------~---

                          Hourly               15;000(


                                     CHECK 2 TOTAl
                          ---------------------~---
                                      EMPLOYEE TOTAL
                                                              4010(


                                                               40.()(
                                                         --------r-
                                                              12d.oc
                                                                        REDACTED
                                                                        REDACTED
Domapias, Elizabe .. .    Hourly               17ioooc        4o[oc
a                         Vacation             17\oooc        40;0(


                                      EMPLOYEE TOTAL           80.oc

Estepa, Mamerlita         Admissions/Recert    9oioooo          1loc
23                        Visits               60!0000          aloe

                                      EMPLOYEE T()TAL




                                                                        REDACTED
                                                                ioc

Estepa, Meneleo           Admissions/Recert    90[000(          1 loc
24                        Visits               60;0000          3;0C

                                      EMPLOYEE TOTAL            4.0(

Lockett, Teresa           Visits              20\oooc          14;0(
19                        Milage Reimbursement 7;000(           6\oc


0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journ al
Run Date 04/10/19 04:13PM                                                  Period Start - End Dale   04/01 /19- 04/15/19                                 Page 1 of 3
                                                                           Check Date                04/15/19                                              PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 31 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                          WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                        HOURS        EARNINGS      I REIMB & OTHER                                       ALLOCATIONS
                              DESCRIPTION      RATE                                     PAYMENTS


**** 100 STAFF (cont.)



                                                                     REDACTED
Lockett, Teresa (cont.)
19

                                     EMPLOYEE TPTAL        2q.0<

Madueke, Ifeanyi P        Visits              201000c       610(
50

                                     EMPLOYEE TOTAL          6.0(

Maduka, Lucy O
21




Nsowah, Kwadwo
42
                          Admissions/Recert
                          Visits
                          Lab
                                              90]000(
                                              60;000(
                                              1010000
                          Milage Reimbursement s oooo



                          Visits
                                                1
                                     EMPLOYEE TOTAL


                                              6°1°00(
                                                            s loe
                                                           12;0(
                                                            1:oc
                                                            8foc

                                                           2ci.oc

                                                            2loc
                                                                     REDACTED
Ragasa, Willie R
32



Ragasa Jr, Willie P
                          Salary




                          Hourly
                                     EMPLOYEE TQTAL




                                     EMPLOYEE TQTAL


                                              25!000C
                                                             i .oc




                                                           80\0C
                                                                :
                                                                     REDACTED
                                                                     REDACTED
33


                                     EMPLOYEE TQTAL        8Q.oc

Reyes, Rosalie            Visits              70;0000       4;0(
29


                                     EMPLOYEE TOTAL          4.0(
Vigil Padilla, Do ...     Visits              2o[oooc      28[oc
72                        Lab                 10!0000      28,0(
                          Milage Reimbursement s oooo
                                                1
                                     EMPLOYEE TfTAL
                                                           s;-oc



0070 1705-4170 Rehab Med-Care LLC                                                                                                               Payroll Journ al
Run Date 04/10/19 04:13 PM                                              Period Start- End Date   04/01/19- 04/15/19                                Page 2 of 3
                                                                        Check Date               04/15/19                                            PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 32 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
EMPLOYEE NAME                           HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                             HOURS       EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                   DESCRIPTION         RATE                                  PAYMENTS


****



                                                                           REDACTED
        100 STAFF (cont.)

Yap, Nova L                    Visits                 60;000
27

                                          EMPLOYEE TOTA

COMPANY TOTALS
15 Person(s)                   Admissions/Recert                   13.0
16 Transaction(s)




                                                                           REDACTED
                               Hourly
                               Salary
                                                                  224-
                               Visits                             109.
                               Sick                                16.0
                               Vacation                            40.
                               Lab                                 3i.
                               Milage Reimbursement                14.
                                        COMPANY TOTAL,            447,.0




(IC)= Independent Contractor
                                                                           REDACTED

0070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
Run Date 04/10/19 04:13 PM                                                    Period Start - End Date   04/01/19- 04/15/19                                Page 3 of 3
                                                                              Check Date                04/15/19                                            PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 33 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                              * •• GARNISHMENT • ••
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER     ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT     AGENCY    PAYROLL
 ID                                   TYPE                               NUMBER                    RECIPIENT SSN                                    FEE    CHECK DATE




REDACTED
REDACTED
REDACTED
 0070 1705-4170 Rehab Med-Care LLC                                                                                                          Garnishment Payment Service Confrrmatron
                                                                                                                                                                         Page 1 of 1
 Run Date 04/10/19 04:13PM                                            Period Start - End Date   04/01/19 - 04/15/19
                                                                      Check Date                04/15/19                                                              GPSCONFIRM
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 34 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                          PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                      WITHHOLDINGS     DEDUCTIONS     NET PAY
ID                                                      HOURS        EARNINGS        REIMB & OTHER                                     ALLOCATIONS
                             DESCRIPTION        RATE                                   PAYMENTS




                                                                     REDACTED
****   100 STAFF

Abieia, Kristine          Admissions/Recert   90!000(        6!0(
86                        Visits              40;000(       23;0(
                          Lab                 101000c        3?
                                     EMPLOYEE TOTAL          32.0C

Abucejo, Irish            Admissions/Recert   9o!oooc        1!oc




                                                                     REDACTED
87                        Visits              45\000(        6\oc

                                     EMPLOYEE TbTAL           1.0<
Avedillo, Teresit...      Visits              60;000(        2;0(
59

                                     EMPLOYEE TOTAL           t()(




                                                                     REDACTED
Comple, Alan              Admissions/Recert   90\oooc        3)0(
77

                                     EMPLOYEE TPTAL           to1
Diaz, Veronica            Hourly              15;000C       32;0(
63                        Holiday             15!000C        8!0C
                          Vacation            15[000C       40;0(

                          ----------- CHECK 1 TOTAL ------- 8Q.O(


                          Hourly              15\000C




                                     EMPLOYEE TPTAL
                                                            40[0(


                           ___________ CHECK 2 T?TAL _______ ~.01


                                                            12Q.OC
                                                                     REDACTED
                                                                     REDACTED
Domapias, Elizabe ...     Hourly              17;0000       64;0(
8                         Vacation            17 0000       16[0(
                                                1

                                     EMPLOYEE TOTAL          8Q.oc

Estepa, Mamerlita         Admissions/Recert   90;000(
23                        Visits              60\000(


0070 1705-4170 Rehab Med-Care LLC
Run Date 05/30/19 12:52PM                                               ,,,::~,::_ EM oa>e
                                                                        Check Date
                                                                                              oe1w~ ,::,,,
                                                                                              05/31/19            r --J.-•I• s/?J 9           Payroll Journal
                                                                                                                                                 Page 1 of 4
                                                                                                                                                   PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 35 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION       RATE                                    PAYMENTS


**** 100 STAFF (cont.)




                                                                        REDACTED
Estepa, Mamerlita (cont.)
23

                                       EMPLOYEE TpTAL          ~-()(


Estepa, Meneleo             Admissions/Re cert   90\oooc       2;0(
24                          Visits               60\000C       410(
                                       EMPLOYEE TOTAL          6.0C




                                                                        REDACTED
Lockett, Teresa             Visits               20\oooc       9/0(
19

                                       EMPLOYEE TOTAL          9.0C
Madueke, Ifeanyi P          Visits               21,0000       6\oc
50

                                       EMPLOYEE T{)TAL         ~-()(




                                                                        REDACTED
Maduka, Lucy 0              Admissions/Recert   90;000(        4\oc
21                          Visits              60[000(       15[0(
                            Milage Reimbursement 5l000C        8!0(

                                       EMPLOYEE TOTAL         2i.oc

Martinez, Joe M             Visits               34\0000       8i0C
17




Nguyen, Jeannie
91



Nsowah, Kwadwo
42
                            Visits




                            Visits
                                       EMPLOYEE TOTAL

                                                 50\000(


                                       EMPLOYEE TOTAL

                            Admissions/Recert    90;000(
                                                 60;000(
                                                               8.0(

                                                               2/0(


                                                               :i.()(
                                                               1:oc
                                                               1;0(
                                                                        REDACTED
                                       EMPLOYEE TPTAL          ~.0(

Pedrpso, Mary J             Visits               50;000C       6[0c
89
                                       EMPLOYEE TQTAL          ~.0(


0070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
Run Date 05/30/19 12:52 PM                                                 Period Start - End Date   05/16/19 - 05/31/19                               Page 2 of 4
                                                                           Check Date                05/31/19                                             PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 36 of 95
 0070 1705-4170 Rehab Med-Care LLC
                                                                                                                          PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                 WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS           EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION       RATE                                        PAYMENTS




                                                                        REDACTED
****    100 STAFF (cont.)

Ragasa, Willie R            Salary
32

                                         CHECK 1 TbTAL
                            ---------------------~--- -----------
                            Salary




Ragasa Jr, Willie P
33
                            ___________ CHECK 2 T~TAL __________ _




                            Hourly
                                       EMPLOYEE TOTAL

                                                 25;0000       80;0(
                                                                        REDACTED
                            Hourly
                                       CHECK 1 TOTAL
                            ---------------------~---

                                                 25;000C




                            ----------- CHECK 2 TOTAL
                                                 .
                                                             8d.oc
                                                      -----------

                                                               80\oc



                                                             80.0C
                                                      ------- .
                                                                        REDACTED
                                                                        _




Reyes,Rosalio
29
                            Visits
                                       EMPLOYEE TOTAL

                                                 70\0000



                                       EMPLOYEE TPTAL
                                                               160.0(



                                                                        REDACTED
                                                                        REDACTED
Vigil Padilla, Do ...       Visits               2otoooc       28loc
72                          Lab                  10i0000       28;0(
                            Mil age Reimbursement 5[ 0000

                                       EMPLOYEE TOTAL           5~.0C

Wilson, Joyce               Visits               20;0000        4;0(
90



0070 1705-4170 Rehab Med-Care LLC                                                                                                                        Payroll Journal
Run Date 05/30/19 12:52 PM                                                     Period Start - End Date   05/16/19 - 05/31/19                                Page 3 of 4
                                                                               Check Date                05/31/19                                             PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 37 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                      PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                              HOURS     EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                  DESCRIPTION          RATE


**** 100 STAFF (cont.)
Wilson, Joyce (cont.)
90



Yap, Nova L
27
                                        EMPLOYEE TOTA

                               Admissions/Recert      90;0000
                                                                     4.   REDACTED
                                                                          REDACTED
                                        EMPLOYEE TOTA

COMPANY TOTALS
21 Person(s)                   Admissions/Recert                    20
24 Transaction(s)              Hourly                              29ci
                               Salary
                               Visits                              126
                               Holiday                               8
                               Vacation                             56




                                                                          REDACTED
                               Lab                                  3i
                               Milage Reimbursement                  ~
                                    COMPANY TOTAL                  54~




(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 05/30/19 12:52 PM                                                   Period Start - End Date   05/16/19- 05131/19                                Page 4 of 4
                                                                             Check Date                05/31/19                                            PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 38 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER     ADDITIONAL                RECIPIENT NAME     PLAINTIFF NAME
                                                                                                                                           *** GARNISHMENT ***
                                                                                                                                      AMOUNT    AGENCY    PAYROLL
                                                                                                                                                                      I
 ID                                   .TYPE                              NUMBER                    RECIPIENT SSN                                  FEE    CHECK DATE




REDACTED
REDACTED
REDACTED
                                                                      Period Start - End Date   05/16119- 05131119                                           Page 1 of 1
 Run Date 05/30119 12:52 PM                                                                                                                                GPSCONFIRM
                                                                      Check Date                05131119
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 39 of 95
                                                                                                                   PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                       HOURS                                                                               ALLOCATIONS
                                                                     EARNINGS        REIMB & OTHER
                             DESCRIPTION        RATE                                   PAYMENTS




                                                                     REDACTED
****      100 STAFF

Abieia , Kristine         Admissions/Recert    90!000(       8/oc
86                        Visits               40;000(      22;oc
      -                   Milage Reimbursement 101000c       2[0(

                                     EMPLOYEE TOTAL         32.0(

Abucejo, Irish            Visits              45:oooc        610(




                                                                     REDACTED
87

                                     EMPLOYEE TbTAL          cl.oc

Diaz, Veronica            Hourly              15\oooc       80foc
63


                                     EMPLOYEE TOTAL         80.0C




                                                                     REDACTED
Domapias, Elizabe ...     Hourly              11/oooc       64;0(
8                         Bereavement         1710000       1610(


                                     EMPLOYEE TpTAL         8tj.oc

Estepa, Mamerlita         Visits              60;0000        9\oc
23




                                                                     REDACTED
                                     EMPLOYEE TOTAL          9.0<

Estepa, Meneleo           Visits              60;0000        610(
24
                                     EMPLOYEE TbTAL          cl.DI

Lockett, Teresa           Visits               20\oooc       8\oc
19

                                     EMPLOYEE TOTAL          &.oc

Madueke, Ifeanyi P        Visits              21 1000(       610C
so
                                     EMPLOYEE TfTAL          6.0C
                                                                                                                                         ,

0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Date 05/13/19 12:34PM                                               Period Start - End Date   05/01 /19 - 05/15/19                                Page 1 or 3
                                                                        Check Date                05/15/19                                               PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 40 of 95
                                                                                                                   PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS       EARNINGS                                                            ALLOCATIONS
                                                                                       REIMB & OTHER
                                DESCRIPTION        RATE                                  PAYMENTS




                                                                        REDACTED
****    100 STAFF (cont.)

Maduka, Lucy 0              Admissions/Recert   90!0000         2toc
21                          Visits              60;0000        15;0(
                            Milage Reimbursement 5/0000        1010(

                                       EMPLOYEE TpTAL          27,.0(

Pedroso, Mary J             Visits              50!0000         2;0(




                                                                        REDACTED
89                          Milage Reimbursement 5\0000         1\0C
                                       EMPLOYEE TOTAL           j _O(

Ragasa, Willie R            Salary
32

                                       EMPLOYEE TOTAL

Ragasa Jr, Willie P         Hourly               2510000       80\oc




                                                                        REDACTED
33


                                       EMPLOYEE TOTAL          80.0(

Reyes, Rosalia              Visits               70\0000
29




                                                                        REDACTED
                                       EMPLOYEE TPTAL

Vigil Padilla, Do ...       Visits                20!0000      28!0(
72                          Mil age Reimbursement 101000(      28fOC
                                       EMPLOYEE TOTAL          56.0(

Wilson, Joyce               Visits               20\oooc
90
                                       EMPLOYEE T()TAL

Yap, Nova L                 Visits               6010000        2;0(
27




0070 1705-4170 Rehab Med-Care LLC
                                       EMPLOYEE T?TAL


                                                                r                                                                                  Payroll Journal
Run Date 05/13/19 12:34PM                                                  Period Start- End Date   05/01/19- 05/15/19                                Page 2 of 3
                                                                           Check Date               05/15/19                                            PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 41 of 95
                                                                                                                    PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS     EARNINGS         REIMB & OTHER                                        ALLOCATIONS
                                  DESCRIPTION         RATE                                PAYMENTS



COMPANY TOTALS




                                                                       REDACTED
16 Person(s)                   Admissions/Recert
16 Transaction(s)              Hourly
                               Salary
                               Visits
                               Bereavement
                               Milage Reimbursement

                                    COMPANY TOTALj              4000




(IC)= Independent Contractor
                                                                       REDACTED


0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
RunDate05113/19 12:34PM                                                    Period Start - End Date   05/01/19- 05/15/19                                Page 3 of 3
                                                                           Check Date                05/15/19                                            PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 42 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                 *** GARNISHMENT ***
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER         ADDITIONAL               RECIPIENT NAME       PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
 ID                                   TYPE                                   NUMBER                   RECIPIENT SSN                                   FEE    CHECK DATE

                                                          » PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 05/13/19 12:34 PM                                               Period Start - End Date   05/01 /19 - 05/15/19                                           Page 1 of 1
                                                                         Check Date                05/15/19                                                     GPSCONFIRM
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 43 of 95
PAYCHEX"                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)


 EMPLOYEE NAME                                                                                                                                  ••• GARNISHMENT ***
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER          ADDITIONAL                RECIPIENT NAME     PLAINTIFF NAME   AMOUNT    AGENCY    PAYROLL
 ID                                   TYPE                                    NUMBER                    RECIPIENT SSN                                  FEE    CHECK DATE

                                                          »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 05/13/19 12:34 PM                                                 Period Start - End Date
                                                                           Check Date
                                                                                                     05/01/19- 05/15/19
                                                                                                     05/15/19
                                                                                                                                               Garnishment Payment Service Confirmation
                                                                                                                                                                            Page 1 of 1
                                                                                                                                                                         GPSCONFIRM
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 44 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
EMPLOYEE NAME                          HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                              HOURS        EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                                 DESCRIPTION        RATE                                     PAYMENTS



****



                                                                           REDACTED
       100 STAFF

Abucejo , Irish               Admissions/Recert    90]0000        3:oc
87                            Visits               45;0000        9;0(

                                         EMPLOYEE TOTAL          1:i.oc

Avedillo, Teresit...          Ad missions/Recert   90i000(        1[oc
59                            Visits               60\000(        7f0C




                                                                           REDACTED
                                         EMPLOYEE TPTAL           ~ -0(

Comple, Alan                  Admissions/Recert    901000(        2\oc
77

                                         EMPLOYEE T()TAL          ~.0(

Diaz, Veronica                Hourly               15;000(       nloc
63                            Holiday              15\000C
                                                                  810(




Digamon, Memia H
92



Domapias, Elizabe ...
                              Visits




                              Hourly
                                         EMPLOYEE TQTAL

                                                   45;000(


                                         EMPLOYEE TOTAL

                                                   1ioooo
                                                                 8Q.OC

                                                                  6;0(


                                                                  ~-()(


                                                                 nloc
                                                                           REDACTED
                                                                           REDACTED
8                             Vacation             17\0000        aloe


                                         EMPLOYEE TQTAL          8Q.OC

Estepa, Mamerlita             Admissions/Recert    90;000(        2;0(
23                            Visits               601000(        4;0(

                                         EMPLOYEE TpTAl           ~ -()(


Estepa, Meneleo               Admissions/Re cert   90(0000        2;0(
24                            Visits               60/0000        4\0C

                                         EMPLOYEE TOTAL           6.0(

Madueke, Ifeanyi P            Visits               21 \oooc       6[oc
50


0070 1705-4170 Rehab Med-Care LLC                                                                                                                        Payroll Journal
Run Date 06/27/ 19 10:47 AM                                                   Period Start - End Date   06/16/19 - 06/30/19                                 Page 1 of 4
                                                                              Check Date                06/28/19                                              PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 45 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION       RATE                                    PAYMENTS


**** 100 STAFF (cont.)



                                                                        REDACTED
Madueke, Ifeanyi P (cont.)
50

                                        EMPLOYEE T!)TAL

Maduka, Lucy 0               Admissions/Recert   90;000(       1;0(
21                           Visits              60;0000      14;0(
                             Milage Reimbursement 5joooc       7;0(




                                                                        REDACTED
                                        EMPLOYEE TPTAL        ~-0(

Martinez, Joe M              Hourly              15joooc      12,0(
17


                                        EMPLOYEE TPTAl         1j.0<

Nguyen, Jeannie              Admissions/Recert   90[oooc       sloe
91                           Visits              45;000(       1;0(




Ragasa,Kassandra
55
                             Hourly
                                        EMPLOYEE TbTAL

                                                 12!5000



                                        EMPLOYEE TOTAL
                                                                ci.O<

                                                              54\0C



                                                               54.oc
                                                                        REDACTED
Ragasa, Willie R
32
                             Salary



                             ----------- CHECK 1 TbTAL -----------


                             Salary


                                          CHECK 2 Tt)TAL
                                                                        REDACTED
                             ---------------------. --- -----------
                                        EMPLOYEE TPTAL

Ragasa Jr, Willie P          Hourly              25;0000
33



0070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
Run Date 06/27/19 10:47 AM                                                 Period Start - End Date   06/16/19 - 06/30/19                                Page 2 of 4
                                                                           Check Date                06/28/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 46 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
EMPLOYEE NAME                          HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                             HOURS       EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                  DESCRIPTION         RATE                                   PAYMENTS




                                                                           REDACTED
**** 100 STAFF (cont.)
Ragasa Jr, Willie P (cont.)
33

                                            CHECK 1 TOTAL
                              ------------- ------ - -r--- --------80.0C
                                                                     ·--

                              Hourly                 2510000       8ofoc




Vigil Padilla, Do ...
72
                              Visits
                                            CHECK 2 TOTAL




                                                  20;0000
                              Milage Reimbursement10i0000
                                                               8Q.O(
                              ------------------------- -----------
                                         EMPLOYEE TPTAL           16Q.OC

                                                                   28;0(
                                                                   28ioc
                                                                           REDACTED
                                                                           REDACTED
                                         EMPLOYEE TPTAL            5~.oc

Wilson,Joyce                  Visits                 2010000        3\oc
90

                                         EMPLOYEE TOTAL             :toe
COMPANY TOTALS
17 Person(s)                  Admissions/Recert                    1~.0(




                                                                           REDACTED
19 Transaction(s)             Hourly                              37~.0(
                              Salary
                              Visits                               8~.oc
                              Holiday                               ~.OC
                              Vacation                              &.0(
                              Milage Reimbursement                 3loc
                                       COMPANY TOTAL[             51~.0(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                       Payroll Journal
Run Date 06/27/19 10:47 AM                                                    Period Start - End Date   06/16/19 - 06/30/19                                Page 3 of 4
                                                                              Check Date                06/28/19                                             PYRJRN
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 47 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                           PAYROLL JOURNAL
EMPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                       WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                  HOURS    EARNINGS         REIMB & OTHER                                         ALLOCATIONS
                               DESCRIPTION   RATE                               PAYMENTS


(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                          Payroll Journal
Run Date 06/27/19 10:47 AM                                       Period Start - End Date   06/16/19 - 06/30/19                                Page 4 of 4
                                                                 Check Date                06/28/19                                             PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 48 of 95
PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
)070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

EMPLOYEE NAME                                                                                                                               ***   GARNISHMENT ***
SOCIAL SECURITY # (SSN)            GARNISHMENT          CASE NUMBER     ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT      AGENCY    PAYROLL
ID                                    TYPE                               NUMBER                    RECIPIENT SSN                                     FEE    CHECK DATE




REDACTED
REDACTED
REDACTED
  070 1705-4170 Rehab Med-Care LLC
                                                                      Period Start - End Date   06/16/19 - 06/30/19
                                                                                                                                           Garnishment Payment Service Co nfr
                                                                                                                                                                           I ma lio n
                                                                                                                                                                        Page 1 of 1
 :un Date 06/27/19 10:47 AM
                                                                      Check Date                06/28/19                                                             GPSCONFIRM
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 49 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS       EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION        RATE                                   PAYMENTS




                                                                        REDACTED
****   100 STAFF

Abieia, Kristine             Admissions/Recert    9o[oooc       1loc
86                           Visits               40;000(      13ioc
                             Lab                  10[0000       1loc

                                        EMPLOYEE TOTAL         15.0C

Abucejo, Irish               Admissions/Re cert   9oloooc       1'.oc




                                                                        REDACTED
87                           Visits               45\oooc      10 oc
                                                                 1
                                        EMPLOYEE TbTAL         1i.OC

Avedillo, Teresit...         Admissions/Recert    90[000(       1loc
59                           Visits               6010000       3;0C

                                        EMPLOYEE TOTAL          4.0C

Diaz, Veronica               Hourly               1sjoooo




                                                                        REDACTED
                                                               6410(
63

                                        EMPLOYEE TPTAL         64.0C

Domapias, Elizabe ...        Hourly               17;000(      72;0(
8                            Vacation             17[000(       sloe


                                        EMPLOYEE TOTAL         SQ.DC

Estepa, Mamerlita
23



Estepa, Meneleo
24
                             Admissions/Recert
                             Visits




                             Visits
                                                  90[0000
                                                  60\000C

                                        EMPLOYEE TPTAL

                                                  60jOOOC


                                        EMPLOYEE TOTAL
                                                                1[oc
                                                                9;0(

                                                               1Q.OC

                                                                6;0(


                                                                 6.0C
                                                                        REDACTED
Lockett, Teresa
19



Madueke, Ifeanyi P
50
                             Visits




                             Visits



0070 1705-4170 Rehab Med-Care LLC
                                                  2010000


                                        EMPLOYEE TOTAL

                                                  21joooc
                                                                9\oc


                                                                 9.0(

                                                                6\oc
                                                                        REDACTED                                                                     Payroll Journal
Run Date 06/11/19 03:10 PM                                                 Period Start - End Date   06/01/19- 06/15/19                                 Page 1 of 4
                                                                           Check Date                06/14/19                                              PYR.IRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 50 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                          PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                 WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                              HOURS          EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                 DESCRIPTION         RATE                                      PAYMENTS


**** 100 STAFF (cont.)




                                                                             REDACTED
Madueke, Ifeanyi P (cont.)
50

                                        EMPLOYEE TPTAL               6,0{
Maduka, Lucy 0               Admissions/Recert   90(0000            5[oc
21                           Visits              60[0000           16[oc
                             Lab                 10(0000            1ioc
                             Milage Reimbursement 5/oooc           12\oc




                                                                             REDACTED
                                        EMPLOYEE TbTAL              35.0(

Nguyen, Jeannie              Admissions/Recert     90ioooo           3[oc
91                           Visits                50\oooc           5;0(


                                        EMPLOYEE TOTAL               8.0(
Nsowah, Kwadwo               Visits                60:oooc




                                                                             REDACTED
42

                                        EMPLOYEE TbTAL               i.O<
Pedroso, Mary J              Visits                50f000(
89

                                        EMPLOYEE TOTAL

Ragasa, Willie R             Salary




                                                                             REDACTED
32

                             ______ -----~-!:!~~~ ~-"!:9IAL ______ -- -- _

                             Salary


                             ___________ CHECK 2 TPTAL __________ _


                                        EMPLOYEE TOTAL

Ragasa Jr, Willie P          Hourly                                80[0c
33




0070 1705-4170 Rehab Med-Care LLC                                                                                                                         Payroll Journal
RunDate06/11/19 03:10PM                                                         Period Start - End Date   06/01/19 - 06/15/19                                Page 2 of 4
                                                                                Check Date                06/14/19                                             PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 51 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                             PAYROLL JOURNAL
EMPLOYEE NAME                          HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                   WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                                 HOURS         EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                                  DESCRIPTION         RATE                                       PAYMENTS


**** 100 STAFF (cont.)



                                                                               REDACTED
Ragasa Jr, Willie P (cont.)
33

                                            CHECK 1 TOTAL              80.0(
                              --------- -- ----------✓---      --------""\--


                              Hourly                 2s10000          8010c




Reyes, Rosalio
29
                              ----- ---- -- CHECK 2 TOTAL _______ 8Q.OC




                              Visits
                                         EMPLOYEE TPTAL

                                                     7010000
                                                                      16Q.Q(

                                                                       4\oc
                                                                               REDACTED
                                                                               REDACTED
                                         EMPLOYEE TOTAL                 4.0C

Vigil Padilla, Do ...         Visits                 20\oooc          28iOC
72                            Lab                    10foooc          28[0(

                                         EMPLOYEE TPTAL                5~.0(

Wilson, Joyce                 Visits                 20;0000            2;0(
90



Yap, Nova L
27



COMPANY TOTALS
                              Visits
                                         EMPLOYEE TpTAL

                                                     6ojoooc


                                         EMPLOYEE TbTAL
                                                                        ~-OC

                                                                        1!oc


                                                                        foe    REDACTED
                                                                               REDACTED
19 Person(s)                  Admissions/Recert                        1toc
21 Transaction(s)             Hourly                                  29~.oc
                              Salary
                              Visits                                  121.0(
                              Vacation                                  ~-0(
                              Lab                                      3Q.0(
                              Milage Reimbursement                     1~.0C

                                       COMPANY TOTAL\                 48Q.OC


0070 1705-4170 Rehab Med-Care LLC                                                                                                                            Payroll Journal
Run Date 06/11/19 03:10 PM                                                        Period Start - End Date   06/01 /19 - 06/15/19                                Page 3 of 4
                                                                                  Check Date                06/14/19                                              PYRJRN
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 52 of 95
 0070 1705-4170 Rehab Med-Care LLC
                                                                                                            PAYROLL JOURNAL
EMPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                       WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                    HOURS    EARNINGS         REIMB & OTHER                                         ALLOCATIONS
                               DESCRIPTION   RATE                               PAYMENTS




                                                            REDACTED
(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                          Payroll Journal
Run Date 06/11/19 03 :10PM                                       Period Start - End Date   06101119 - 06115119                                Page 4 of 4
                                                                 Check Date                06114/19                                             PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 53 of 95
PAYCHEX"                              GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-CareLLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                 *** GARNISHMENT***
 SOCIAL SECURITY # (SSN)          GARNISHMENT          CASE NUMBER          ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
 ID                                  TYPE                                    NUMBER                    RECIPIENT SSN                                  FEE    CHECK DATE

                                                         »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF.«




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 06/11/19 03:10PM                                                 Period Start - End Date   06/01/19 - 06115/19                                          Page 1 of 1
                                                                          Check Dale                06/14119                                                   GPSCONFIRM
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 54 of 95
                                                                                                                  PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                      HOURS       EARNINGS                                                                ALLOCATIONS
                                                                                    REIMB & OTHER
                             DESCRIPTION       RATE                                   PAYMENTS



****

86
       100 STAFF

Abieia, Kristine          Admissions/Recert
                          Visits
                                              90\oooc
                                              40;000(


                                     EMPLOYEE TOTAL
                                                            2loc
                                                           14;0(


                                                           16.0C
                                                                    REDACTED
                                                                    REDACTED
Abucejo, Irish            Admissions/Recert   90!0000       ioc
87                        Visits              45;0000       6;0(

                                     EMPLOYEE T()TAL        a.oc

Avedillo, Teresit...      Admissions/Recert   90(0000       1loc
59                        Visits              60\0000       2;0C

                                     EMPLOYEE TOTAL         :foe




                                                                    REDACTED
Diaz, Veronica            Hourly              1s\oooc      80[0c
63


                                     EMPLOYEE T()TAL       8d.oc

Digamon, Memia H          Admissions/Recert   90!0000       1loc
92                        Visits              so10000       4;0(




                                                                    REDACTED
                                     EMPLOYEE TOTAL         ~ -0(


Domapias, Elizabe ...     Hourly              1?!0000      80[0c
8


                                     EMPLOYEE TOTAL        8d.oc

Estepa, Mamerlita         Visits              60[000(       8foc




                                                                    REDACTED
23

                                     EMPLOYEE TOTAL         a.o(

Estepa, Meneleo           Admissions/Recert   90\0000       1[oc
24                        Visits              60;000C       6;0(

                                     EMPLOYEE TPTAL         7,.0C



0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 07/29/19 10:28AM                                              Period Start - End Date   07/16/19 - 07/3 1/19                                 Page 1 of 4
                                                                       Ch eck Date               07/3 1/19                                              PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 55 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                   PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                          WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                        HOURS       EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                DESCRIPTION      RATE                                   PAYMENTS




                                                                      REDACTED
****   100 STAFF (cont.)

Lockett, Teresa             Visits              20:0000       6[oc
19

                                       EMPLOYEE TOTAL         ci.O<
Madueke, Ifeanyi P          Visits              21\oooc       5\oc
50




                                                                      REDACTED
                                       EMPLOYEE TOTAL         ~-0(

Maduka, Lucy 0              Admissions/Recert   90;000(       2[oc
21                          Visits              60(0000       9ioc
                            Milage Reimbursement 5;0000       3;0(

                                       EMPLOYEE TOTAL        14.0<

Martinez, Joe M             Hourly              15\000C      rnloc




                                                                      REDACTED
17                          Hourly              34;0000      16;0(


                                       EMPLOYEE TOTAL        3:1.0(

Nguyen, Jeannie             Visits              50;0000       3;0(
91
                                       EMPLOYEE TOTAL         j,Q(




                                                                      REDACTED
Ragasa, Kassandra           Admissions/Recert   90(0000       1loc
55                          Hourly              25;0000      28;0(
                            Visits              50:oooo      10\0C

                                       EMPLOYEE TOTAL        39.0(

Ragasa, Willie R            Salary
32
                                       CHECK 1 TOTAL
                            ---------------------~--- -----------


                            Salary


                                         CHECK 2 TOTAL




0070 1705-4170 Rehab Med-Care LLC                                                                                                                 Payroll Journal
Run Date 07/29/19 10:28AM                                                Period Start - End Date   07/16/19- 07/31/19                                Page 2 of 4
                                                                         Check Date                07/31/19                                            PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 56 of 95
 0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                               DESCRIPTION         RATE                                    PAYMENTS




                                                                         REDACTED
**** 100 STAFF (cont.)
Ragasa, Willie R (cont.)
32

                                      EMPLOYEE TPTAL                :

Ragasa Jr, Willie P        Hourly                 25;0000      80/oc
33


                                      CHECK 1 TOTAL
                           ------------------------- ------- 8Q.O(


                           Hourly                 25(0000



                                      CHECK 2 TOTAL
                                                               80\oc



                                                              80.0(
                           ---------------------. --- ---------!;--
                                                                         REDACTED
Vigil Padilla, Do ...
72




COMPANY TOTALS
                           Visits
                           Lab
                                      EMPLOYEE TbTAL

                                                  20:0000
                                                  10;0000

                                      EMPLOYEE TOTAL
                                                               160.0(

                                                               33i0(
                                                               33/oc

                                                                6~.0(
                                                                         REDACTED
                                                                         REDACTED
17 Person(s)               Admissions/Recert                    10.0(
19 Transaction(s)          Hourly                              38Q.OC
                           Salary
                           Visits                              107;.0(
                           Lab                                  33.0(
                           Milage Reimbursement                  ~-DC

                                    COMPANY TOTAL:             53j_oc




                                                                         REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
Run Date 07/29/19 10:28AM                                                   Period Start - End Date   07/16/19 - 07/31/19                               Page 3 of 4
                                                                            Check Date                07/31/19                                            PYRJRN
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 57 of 95
                                                                                                          PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                      WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                  HOURS    EARNINGS         REIMB & OTHER                                        ALLOCATIONS
                               DESCRIPTION   RATE                               PAYMENTS



(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                         Payroll Journal
Run Date 07/29/19 10:28AM                                        Period Start - End Date   07/16/19- 07/31/19                                Page 4 of 4
                                                                 Check Date                07/31/19                                            PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 58 of 95
PAYCHEX                                GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                 ••• GARNISHMENT•••
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER         ADDITIONAL                RECIPIENT NAME     PLAINTIFF NAME   AMOUNT    AGENCY   PAYROLL
 ID                                   TYPE                                   NUMBER                    RECIPIENT SSN                                  FEE   CHECK DATE

                                                          » PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF . «




REDACTED
REDACTED
REDACTED
 0070 1705-4170 Rehab Med-Care LLC
                                                                          Period Start - End Date   07/16/19- 07/31/19
                                                                                                                                                       y
                                                                                                                                                                Page 1 of 1
 Run Date 07/29/19 10:28AM                                                                                                                                    GPSCONFIRM
                                                                          Check Date                07/31/19
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 59 of 95

 0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS        EARNINGS        REIMB & OTHER                                           ALLOCATIONS
                                DESCRIPTION        RATE                                    PAYMENTS



****

86
       100 STAFF

Abieia, Kristine             Visits               40/000(



                                        EMPLOYEE TOTAL
                                                                9\0(



                                                                9.0(
                                                                         REDACTED
                                                                         REDACTED
Abucejo, Irish               Visits               45]0000      12\oc
87

                                        EMPLOYEE TbTAL         1i.oc

Avedillo, Teresit...         Admissions/Recert    90:0000       foe
59                           Visits               60\oooc       3;0(

                                        EMPLOYEE TOTAL          4,()(




                                                                         REDACTED
Comple, Alan                 Admissions/Re cert   90\0000       3\oc
77

                                        EMPLOYEE TPTAL          trn
Diaz, Veronica               Hourly               15;0000      72;0(
63                           Vacation             15/0000       8foc


                                        EMPLOYEE TOTAL         8Q.OC

Digamon, Memia H
92



Domapias, Elizabe ...
8
                             Visits




                             Hourly
                             Holiday
                             Sick
                                                 50[0000
                             Milage Reimbursement 5:oooc

                                        EMPLOYEE TPTAL

                                                  17;000(
                                                  1?loooc
                                                  17;000(
                                                                1\0(
                                                                6(0(

                                                                7,.()(
                                                               64;0(
                                                                8(0(
                                                                8;0(
                                                                         REDACTED
                                        EMPLOYEE TOTAL         8Q.O<

Estepa, Mamerlita            Visits               60)0000       8\oc
23
                                        EMPLOYEE TPTAL          ~-()(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                       Payroll Journal
Run Date 07/10/19 04:31 PM                                                  Period Start - End Date   07/0 1/19 - 07/15/19                                 Page 1 of 4
                                                                            Check Date                07/15/19                                               PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 60 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
EMPLOYEE NAME                           HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                              HOURS        EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                   DESCRIPTION      RATE                                     PAYMENTS




                                                                           REDACTED
****   100 STAFF (cont.)

Estepa, Meneleo               Visits               6ojoooo        7\oc
24

                                          EMPLOYEE TbTAL          1:.()(
Lockett, Teresa               Visits               20[0000       12loc
19




                                                                           REDACTED
                                          EMPLOYEE TOTAL         1~.()(

Madueke, Ifeanyi P            Visits               21 ioooc       6[oc
50

                                          EMPLOYEE TPTAL          ~.0(

Maduka, Lucy 0                Admissions/Recert   90;0000         2;0(
21                            Visits              60(000(        10\oc




                                                                           REDACTED
                              Milage Reimbursement 5;000(         4;0(

                                          EMPLOYEE TOTAL         1~.0(

Nguyen, Jeannie               Ad missions/Recert  9o[oooc         zloc
91                            Visits              50!0000         ioc
                              Milage Reimbursement 5;000(         110c
                                          EMPLOYEE TOTAL          fo




                                                                           REDACTED
Pedroso, Mary J               Vis its              5ojoooo       11loc
89


                                          EMPLOYEE TOTAL         11.()(

Ragasa, Kassandra             Admissions/Re cert  90\000(         2\oc
55                            Visits              50;0000         8;0(
                              Milage Reimbursement 5\oooc         8[0c

                                          EMPLOYEE TPTAL         1~.0(

Ragasa, Willie R              Salary
32

                                            CHECK 1 TOTAL




0070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
Run Date 07/10/19 04 :31 PM                                                   Period Start - End Date   07/01/19- 07/15/19                                Page 2 of 4
                                                                              Che~k D,ite               07/1!i/Hl                                            DVD ID"- 1
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 61 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS         EARNINGS               REIMB & OTHER                                     ALLOCATIONS
                                 DESCRIPTION      RATE


**** 100 STAFF (cont.)
Ragasa, Willie R (cont.)
32

                             Salary



                             ----------- CHECK 2 TOTAL--------. __
                                                                         REDACTED
Ragasa Jr, Willie P
33
                             Hourly
                                        EMPLOYEE TPTAL

                                                 25\oooo



                                          CHECK 1 TOTAL
                                                              80[oc



                                                                 8Q.0(
                             ------------------------- -----------
                                                                         REDACTED
                                                                         REDACTED
                             Hourly              2sjoooo

                                                   .               .
                             ---------------------: --- --------~--
                                          CHECK 2 TOTAL          80.0C


                                        EMPLOYEE TOTAL        16d.oc




                                                                         REDACTED
Vigil Padilla, Do ...        Visits              20:0000      28(0(
72                           Lab                 10;0000      28;0(

                                        CHECK 1 TOTAL         5~.0C
                             ------------------------- -----------


                             Visits              20\oooc      28'.0(


                                                                 5r
                             Lab                 10\0000      28\oc

                             ___________ CHECK 2 T?TAL _______




COMPANY TOTALS
18 Person(s)
21 Transaction(s)
                                        EMPLOYEE TPTAL



                             Admissions/Rece1t
                             Hourly
                             Salary
                                                              11~.0C



                                                               10.0C
                                                              296.0C
                                                                         REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                        Payroll Journal
Run Date 07/10/19 04:31 PM                                                  Period Start - End Date      07/01/19- 07/15/19                                 Page 3 of 4
                                                                             r.h,,,.,k n,,1,,            n711,;11 q                                           PYR.IRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 62 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                             HOURS      EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                  DESCRIPTION         RATE


                               Visits
                               Holiday
                               Sick
                               Vacation
                               Lab
                               Milage Reimbursement

                                    COMPANY TOTAL:
                                                                145,0
                                                                  8.0
                                                                  8.0
                                                                  8.0
                                                                 sci.
                                                                 1~.0

                                                                55Q.O
                                                                        REDACTED
IC) = Independent Contractor
                                                                        REDACTED


)070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
~un Date 07/10/19 04:31 PM                                                 Period Start - End Date   07/01/19- 07/15/19                                Page 4 of 4
                                                                           Check Date                07115/1!'1                                          PYR.IRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 63 of 95

PAYCHEX'                               GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                           *** GARNISHMENT ***
 SOCIAL SECURITY # (SSN)           GARNISHMENT          CASE NUMBER     ADDITIONAL               RECIPIENT NAME     PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
 ID                                   TYPE                               NUMBER                   RECIPIENT SSN                                 FEE    CHECK DATE




REDACTED
REDACTED
REDACTED
                                                                      Period Start• End Date   07/01/19- 07/15/19                                           Page 1 of 1
 Run Date 07/10/19 04:31 PM                                                                                                                               GPSCONFIRM
                                                                      Check Date               07/15/19
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 64 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
:MPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                 WITHHOLDINGS   DEDUCTIONS     NET PAY
D                                                          HOURS           EARNINGS       REIMB & OTHER                                          ALLOCATIONS
                             DESCRIPTION        RATE                                        PAYMENTS




                                                                           REDACTED
~*   **   100 STAFF

~bieia, Kristine          Visits                5joooc            1joc
16                        Visits               40;0000           10;0(
                          Visits               9o oooc            310(
                                                 1
                                      EMPLOYEE TOTAL              14.0(

,bucejo, Irish            Visits               4510000           12\oc




                                                                           REDACTED
:7                        Visits               9010000            410(


                                      EMPLOYEE TPTAL              1~.0(

,vedillo, Teresit...      Visits               6010000             4\oc
;9

                                      EMPLOYEE TOTAL               4.0(




                                                                           REDACTED
:abellero, Marisa         Visits               20;0000            7;0(
,3

                                      EMPLOYEE TOTAL               1:.0(

:ample, Alan              Visits               90\0000             1\oc
7

                                      EMPLOYEE TOTAL               {oc




                                                                           REDACTED
>iaz, Veronica            Hourly               15;0000           72;0(
,3                        Sick                 15:oooc            8[0c


                                     CHECK 1 TbTAL
                          ---------------------. --- ------- 8~.0<

                          Hourly               15\0000           72;0(
                          Vacation             15!000(             810(


                          ___________ CHECK 2 T?TAL              8tj.oc
                                                         ----------.--

                                      EMPLOYEE T~)TAL            16tj.oc




1070 1705-4170 Rehab Med-Care LLC                                                                                                                       Payroll Journal
:un Date 08/29/19 11 :09 AM                                                   Period Start- End Date   08/16/19 - 08/31/19                                 Page 1 of 4
                                                                              Check Date               08/30/19                                              PYRJRN
                                                Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 65 of 95

D070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
:MPLOYEE NAME                            HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                         WITHHOLDINGS   DEDUCTIONS     NET PAY
D                                                            HOURS       EARNINGS        REIMB & OTHER                                        ALLOCATIONS
                                    DESCRIPTION     RATE                                   PAYMENTS




                                                                         REDACTED
'***   100 STAFF     (cont.)

ligamon, Memia H               Visits              sojoooc       4;0(
2                              Vis its             90/000(       1;0(

                                           EMPLOYEE TbTAL        cl.oc

lomapias, Elizabe ...          Hourly              1?:0000      64[0C
                               Vacation            17;0000      16;0C




:stepa, Mamerlita
3




:stepa, Meneleo
                               Visits




                               Visits
                                           EMPLOYEE TOTAL

                                                   60:0000


                                           EMPLOYEE TbrAL

                                                    5:oooo
                                                                80.0(

                                                                 ajoc


                                                                 a .oc

                                                                 toe
                                                                         REDACTED
                                                                         REDACTED
4                              Visits              60\0000       4;0(
                               Visits              90i0000       2;oc
                                           EMPLOYEE TOTAL        7:.0(
.ockett, Teresa                Visits              20\0000       6j0C
9

                                           EMPLOYEE TOTAL        ci.oc




                                                                         REDACTED
~adueke, Ifeanyi P             Visits              21\oooc       a\oc
0

                                           EMPLOYEE TOTAL        &.0(

~aduka, Lucy 0                 Visits               5\000C       3(0(
1                              Visits              60:0000      18;0(
                               Visits              90;0000       1\0(

                                           EMPLOYEE TOTAL       zi.oc
~artinez, Joe M                Hourly              15(0000       2(0(
7                              Hourly              34[0000       8f0C


                                           EMPLOYEE TfTAL       19.oc




1070 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
:un Date 08/29/19 11:09AM                                                   Period Start - End Date   08/16/19- 08/31/19                                Page 2 of 4
                                                                            Check Date                08/30/19                                            PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 66 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
:MPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
D                                                           HOURS                                                                               ALLOCATIONS
                                                                         EARNINGS         REIMB & OTHER
                                 DESCRIPTION      RATE                                      PAYMENTS


'*** 100 STAFF (cont.)

lguyen, Jeannie
,1




tagasa, Kassandra
5
                            Visits
                            Visits




                            Visits
                            Vis its
                            Visits
                                                 50'.oooc
                                                 90;0000

                                        EMPLOYEE TbTAL

                                                  5;000(
                                                 50;000(
                                                 90\000(
                                                                 2;0(
                                                                 1j0(

                                                                 irn
                                                                 4;0C
                                                                 3;0C
                                                                 3\0C
                                                                         REDACTED
tagasa, Willie R
2
                            Salary
                                       - EMPLOYEE TOTAL




                                        EMPLOYEE T~)TAL
                                                                10,0(
                                                                    :




                                                                    !
                                                                         REDACTED
                                                                         REDACTED
tagasa Jr, Willie P         Hourly               25;0000        80;0(
3


                            -------- - -- CHECK 1 TPTAL _______ 8Q.OC


                            Hourly               25\0000        80\oc




'igil Padilla, Do ...
2
                            Visits
                            Visits
                                       CHECK 2 TOTAL
                            ---------------------~--- _______ 8tOC


                                        EMPLOYEE TOTAL

                                                 10:0000
                                                 20,0000


                                        EMPLOYEE T(HAL
                                                               16Q.OC

                                                                36;0(
                                                                36joc


                                                                7;!.0(
                                                                         REDACTED
:OMPANY TOTALS
 9 Person(s)                Hourly                             37~.0C
11 Transaction(s)           Salary
                            Visits                             18~.0{



1070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
tun Date 08/29/19 11:09AM                                                    Period Start - End Date   08/16/19 - 08/31 /19                               Page 3 of 4
                                                                             Check Date                08/30/19                                             PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 67 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                              PAYROLL JOURNAL
:MPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                      WITHHOLDINGS   DEDUCTIONS     NET PAY
D                                                      HOURS      EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                 DESCRIPTION    RATE                                PAYMENTS


                                                            a.


                                                                  REDACTED
                              Sick
                              Vacation                     24.o
                                    COMPANY TOTAL/        59~.




C) = Independent Contractor




1070 1705-4170 Rehab Med-Care LLC                                                                                                            Payroll Journal
tun Date 08/29119 11 :09 AM                                          Period Start - End Date   08116119-08/31119                                Page 4 of 4
                                                                     Check Date                08130/19                                           PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 68 of 95

PAYCHEX                                GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

EMPLOYEE NAME                                                                                                                                   ••• GARNISHMENT •••
SOCIAL SECURITY # (SSN)            GARNISHMENT          CASE NUMBER         ADDITIONAL                RECIPIENT NAME      PLAINTIFF NAME   AMOUNT    AGENCY    PAYROLL
ID                                    TYPE                                   NUMBER                    RECIPIENT SSN                                   FEE    CHECK DATE

                                                          » PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
 0070 1705-4170 Rehab Med-Care LLC
 Run Date 08/29/19 11:09AM                                                Period Start - End Date
                                                                          Check Date
                                                                                                    08/16/19 - 08/31/19
                                                                                                    08/30/19
                                                                                                                                                                  Page 1 of 1
                                                                                                                                                                GPSCONFIRM
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 69 of 95
                                                                                                                     PAYROLL JOURNAL
0070 1705-4170 RehabMed-CareLLC


EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                        HOURS       EARNINGS        REIMB & OTHER                                            ALLOCATIONS
                               DESCRIPTION       RATE                                   PAYMENTS



****

86
       100 STAFF

Abieia, Kristine            Admissions/Recert
                            Visits
                                                90[000(
                                                40;0000


                                       EMPLOYEE TOTAL
                                                              3[oc
                                                             10foc


                                                             13.0(
                                                                      REDACTED
                                                                      REDACTED
Abucejo, Irish              Admissions/Recert   90[0000       ioc
87                          Visits              45)oooc       7)oc

                                       EMPLOYEE TbTAL         s .oc

Avedillo, Teresit...        Admissions/Recert   90[0000       1loc
59                          Visits              6010000       1\oc

                                       EMPLOYEE TOTAL         toe




                                                                      REDACTED
Diaz, Veronica              Hourly              15;0000      64;0(
63                          Holiday             15!0000       atoc
                            Vacation            15\0000       8;0(

                                       EMPLOYEE TbTAL        ad.oc

Digamon, Memia H            Visits              50 0000       5\oc
                                                  1
92




                                                                      REDACTED
                                       EMPLOYEE TOTAL         ci.oc
Domapias, Elizabe ...       Hourly              1?\0000      64;0(
8                           Sick                17[000(       aloe
                            Vacation            1710000       ajoc

                                       EMPLOYEE TbTAL        ad.0<

Estepa, Mamerlita           Admissions/Recert   90[0000       3i0(
23                          Visits              60;000(       5;0(

                                       EMPLOYEE TOTAL         ci.O<

Estepa, Meneleo             Admissions/Recert   90;000C       1;0(
24                          Visits              6010000       a[oc

                                       EMPLOYEE TfTAL         ~-0(




0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 08/05/19 04:35PM                                                Period Start - End Date   08/0 1/1 9 • 08/15/19                                 Page 1 of 3
                                                                         Check Date                08/15/19                                                PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 70 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS          EARNINGS       REIMB & OTHER                                          ALLOCATIONS
                                DESCRIPTION       RATE                                      PAYMENTS




                                                                           REDACTED
****    100 STAFF (cont.)

Lockett, Teresa             Visits              20;000(            6ioe
19

                                       EMPLOYEE T{)TAL             ci.OI
Madueke, Ifeanyi P          Visits              21\oooc            4toe
50



Maduka, Lucy 0
21




Nguyen, Jeannie
                                       EMPLOYEE TOTAL

                            Admissions/Recert
                            Visits
                                                90i000C
                                                60!0000
                            Milage Reimbursement 51000(

                                       EMPLOYEE T{)TAL

                            Admissions/Recert   9oioOOO
                                                                   ,foe

                                                                  s loe
                                                                 12\oe
                                                                  5jOe

                                                                  :d.oc
                                                                           REDACTED
                                                                           REDACTED
                                                                   1(0(
91                          Visits              so oooo            1\0C
                                                   1
                                       EMPLOYEE TOTAL              ~.0(

Pedroso, Mary J             Admissions/Recert   90i0000           2\0(
89                          Visits              50;0000          10;0(




                                                                           REDACTED
                                         CHECK 1 TOTAL            1~.oc
                            --------------------- ~---    ---------.--


                            Admissions/Recert   90;0000            3;0e
                            Visits              50;000(            9;0e
                            Milage Reimbursement 5j0000

                            ___________ CHECK 2 T~TAL ------- 1:i.01




                                                                           REDACTED
                                       EMPLOYEE TOTAL             24,0I

Vigil Padilla, Do ...       Visits              20:oooc          34\0(
72                          Lab                 10\oooc          34(0(

                                       EMPLOYEE T9TAL             &j.OC

Wilson, Joyce               Visits              2010000            6;0e
90

0070 1705-4170 Rehab Med-Care LLC                                                                                                                       Payroll Journal
Run Date 08/05/19 04:35 PM                                                    Period Start- End Date   08/0 1/19 - 08/15/19                               Page 2 of 3
                                                                              Check Date               08/15/19                                              PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 71 of 95
                                                                                                                PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                        WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS   EARNINGS       REIMB & OTHER                                        ALLOCATIONS
                                  DESCRIPTION         RATE                            PAYMENTS




                                                                     REDACTED
**** 100 STAFF (cont.)
Wilson, Joyce (cont.)
90

                                        EMPLOYEE T9TA

COMPANY TOTALS
15 Person{s)                   Admissions/Recert




                                                                     REDACTED
16 Transaction(s)              Hourly
                               Visits
                               Holiday
                               Sick
                               Vacation
                               Lab
                               Milage Reimbursement

                                    COMPANY TOTAL\




(IC)= Independent Contractor
                                                                     REDACTED

0070 1705-4170 Rehab Med-Care LLC                                                                                                               Payroll Journal
Run Date 08/05/19 04:35 PM                                              Period Start- End Date   08/01/19- 08/15/19                               Page 3 of 3
                                                                        Check Date               08/15/19                                            PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 72 of 95
PAYCHEX.
                                       GARNISHMENT PAYMENT SERVICE CONFIRMATION
0070 1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 EMPLOYEE NAME                                                                                                                                  ••• GARNISHMENT •••
 SOCIAL SECURITY # (SSN)            GARNISHMENT         CASE NUMBER           ADDITIONAL               RECIPIENT NAME     PLAINTIFF NAME   AMOUNT    AGENCY    PAYROLL
 ID                                    TYPE                                    NUMBER                   RECIPIENT SSN                                  FEE    CHECK DATE

                                                          »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. «




REDACTED
REDACTED
REDACTED
0070 1705-4170 Rehab Med-Care LLC
Run Date 08/05/19 04:35PM                                                  Period Start - End Date   08/01/19- 08/15/19                                           Page 1 of 1
                                                                           Check Date                08/15/19                                                   GPSCONFIRM
                                               Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 73 of 95
                                                                                                                    PAYROLL JOURNAL
 70 1705-4170 Rehab Med-Care LLC

 PLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
                                                           HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                              DESCRIPTION        RATE                                     PAYMENTS




                                                                        REDACTED
 **   100 STAFF

 ucejo, Irish              Admissions/Recert    90!0000        1ioc
                           Visits               45;000(       10;0(

                                      EMPLOYEE TOTAL          11-0(

 edillo, Teresit...        Admissions/Recert    90[0000         '
                                                               1toc
                           Visits               6010000        310(




                                                                        REDACTED
                                      EMPLOYEE TPTAL           4.0(
 mapias, Elizabe ...       Hourly               17;0000       80\oc



                                      EMPLOYEE TOTAL          8Q.()(

tepa, Mamerlita            Visits               60:000(        710C




tepa, Meneleo




,ckett, Teresa             Visits
                                      EMPLOYEE TPTAL

                           Admissions/Recert
                           Visits
                                                90;0000
                                                60/000(

                                      EMPLOYEE TPTAL

                                                20 000c
                                                                7,.0(
                                                               1;0(
                                                               5\oc

                                                                ~-()(


                                                               6;0(
                                                                        REDACTED
                                                                        REDACTED
                                                  1


                                      EMPLOYEE T()TAL           6.0C
idueke, Ifeanyi P          Visits               21 /oooc       6i0(


                                      EMPLOYEE TOTAL            ci.oc
aduka, Lucy 0              Admissions/Re cert  90(000(         4;0(
                           Visits              5oioooo        11loc
                           Milage Reimbursement 5/0000         3/oc
                                      EMPLOYEE TOTAL           1s.oc

igasa, Kassandra           Admissions/Recert    90(0000        4[oc
i                          Visits               50j000(        5;0(


170 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
m Date 09/26/19 09:57 AM                                                   Period Start - End Date   09/16/19- 09/30/19                                 Page 1 of2
                                                                           ChP.r.k Dille             09/:l0/19                                            PYR.IRN
                                                 Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 74 of 95

70 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
PLOYEE NAME                           HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
                                                             HOURS   EARNINGS              REIMB & OTHER                                        ALLOCATIONS
                                   DESCRIPTION       RATE                                    PAYMENTS


** 100 STAFF (cont.)




                                                                     REDACTED
~asa, Kassandra (cont.

                             Lab                    101000

                                        EMPLOYEE TOTA

ii Padilla, Do...            Visits                 20100
                             Lab                    10100




                                                                     REDACTED
                                        EMPLOYEE TPT

MPANY TOTALS
Person(s)                    Admissions/Recert
Transaction(s)               Hourly
                             Visits
                             Lab
                             Milage Reimbursement

                                      COMPANY TOTAL!




                                                                     REDACTED
I = Independent Contractor




70 1705-4170 Rehab Med-Care LLC                                                                                                                        Payroll Journal
n Date 09/26/19 09:57 AM                                                 Period Start • End Date    09/1 6/19 · 09/30/19                                  Page 2 of 2
                                                                         r.hP.r.k n;,tP.            O!'.l/'.10/rn                                            PYR.IRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 75 of 95
    70 1705-4170 Rehab Med-Care LLC
                                                                                                                      PAYROLL JOURNAL
    IPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
                                                            HOURS        EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                              DESCRIPTION        RATE                                      PAYMENTS




                                                                         REDACTED
    **   100 STAFF

    ucejo, Irish           Visits               45(0000         10loc
                           Visits               90;000(          1/oc
                                      EMPLOYEE TOTAL            1i.OC

    edillo, Teresit...     Visits               60j0000          5\0C




iz, Veronica               Hourly




                           Vacation
                                      EMPLOYEE TPTAL

                                                15)0000


                                       CHECK 1 TOTAL
                            ---------------------~---
                                                15;000(
                                                                 $cc

                                                                3210(


                                                                32.0C
                                                          --------r-
                                                                9610(
                                                                         REDACTED
>mapias, Elizabe ...       Hourly
                                       CHECK 2 TOTAL
                            -------------------------
                                      EMPLOYEE TPTAL
                                                      ------- 9~.0C




                                                17;0000
                                                               12~.0C

                                                               8010(
                                                                         REDACTED
;tepa, Mamerlita
:



;tepa, Meneleo
I
                           Visits
                           Visits



                           Visits
                                      EMPLOYEE TOTAL

                                                60;000(
                                                90;000(

                                      EMPLOYEE TPTAL

                                                60;000(
                                                                8Q.OC

                                                                 5;0(
                                                                 2 oc
                                                                    1
                                                                 7,.0C

                                                                 5\oc
                                                                         REDACTED
                                      EMPLOYEE T9TAL             $.OC

,ckett, Teresa             Visits               2010000          6foc
I



)701705-4170 RehabMed-CareLLC                                                                                                                          Payroll Journal
mDate09/12/19 11:23AM                                                       Period Start - End Date   09/01/19- 09/1 5/19                                 Page 1 of 3
                                                                            Check Date                09/13/19                                              PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 76 of 95
170 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
nPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS   DEDUCTIONS     NET PAY
                                                         HOURS          EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                             DESCRIPTION        RATE                                      PAYMENTS




                                                                        REDACTED
'** 100 STAFF (cont.)
,ckett, Teresa {cont.)


                                    EMPLOYEE TpTAL

1dueke, Ifeanyi P        Visits               211000(


                                    EMPLOYEE TOTAL

1duka, Lucy 0




Iuyen, Jeannie
                         Visits
                         Visits
                                             60i000C
                                             90;000(
                         Milage Reimbursement 5\000(



                         Visits
                                    EMPLOYEE T~)TAL

                                              5□\oooo
                                                              12\oc
                                                               1\oc


                                                               1i.oc    REDACTED
                                                                        REDACTED
                                    EMPLOYEE TOTAL

Igasa, Kassandra         Hourly               25!000(         27;0(




                         -----------~!!~~-~~-'!:~.!AL _______ 23.oc

                         Visits               5oioooo          6;0C




1gasa Jr, Willie P
                         ___________ CHECK 2 TOTAL ________




                         Hourly
                                    EMPLOYEE TPTAL

                                              25;0000
                                                                ci.oc

                                                              :tj.oc

                                                              80;0(
                                                                        REDACTED
                                    EMPLOYEE TOTAL             8Q.OC

gil Padilla, Do ...      Visits              2oloooc          36[oc
                         Milage Reimbursement10\000C          36[0(



170 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
1n Date 09/12/19 11:23AM                                                   Period Start - End Date   09/01/19 • 09/15/19                                Page 2 of 3
                                                                           Check Date                09/13/19                                             PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 77 of 95

 70 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
 IPLOYEE NAME                     HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                               WITHHOLDINGS   DEDUCTIONS     NET PAY
                                                           HOURS       EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION         RATE                                 PAYMENTS


** 100 STAFF (cont.)
Jil Padilla, Dora (cont.)




IMPANY TOTALS
Person(s)
 Transaction(s)
                             Hourly
                             Visits
                             Vacation
                                      EMPLOYEE Tf)TA



                                                              21i
                                                               96.
                                                               96.
                                                                       REDACTED
                                                                       REDACTED
                             Milage Reimbursement              3tj.o

                                  COMPANY TOTAL:
                                                              441'




) = Independent Contractor




170 1705-4170 Rehab Med-Care LLC                                                                                                                    Payroll Journal
m Date 09/12/19 11 :23 AM                                                 Period Start - End Date   09/01 /19 - 09/15/19                               Page 3 of 3
                                                                          Check Date                09/13/19                                             PYRJRN
                                                Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 78 of 95

 lYCHEX'                                GARNISHMENT PAYMENT SERVICE CONFIRMATION
 ro   1705-4170 Rehab Med-Care LLC (Fed ID XX-XXXXXXX)

 MPLOYEE NAME                                                                                                                                      *** GARNISHMENT ***
 0CIAL SECURITY # (SSN)             GARNISHMENT          CASE NUMBER           ADDITIONAL                RECIPIENT NAME       PLAINTIFF NAME   AMOUNT   AGENCY    PAYROLL
 I                                     TYPE                                     NUMBER                    RECIPIENT SSN                                   FEE    CHECK DATE


                                                .. ,
                                                           »   PAYCHEX WILL MAKE THIS PAYMENT(S) ON YOUR BEHALF. <<




REDACTED
REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED




REDACTED
REDACTED
1070 1705-4170 Rehab Med-Care LLC
tun Date 09/12/19 11:23AM                                                    Period Start - End Date
                                                                             Check Date
                                                                                                       09/01 /19 - 09/15/19
                                                                                                       09/13/19
                                                                                                                                                                      Page 1 of 1
                                                                                                                                                                    GPSCONFIRM
                                        Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 79 of 95
                                                                                                                  PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                       HOURS       EARNINGS        REIMB & OTHER                                          ALLOCATIONS
                             DESCRIPTION       RATE                                    PAYMENTS




                                                                     REDACTED
****   100 STAFF

Abucejo, Irish            Admissions/Recert   9ojoooc        4\oc
87                        Visits              45\0000        8\oc

                                     EMPLOYEE TOTAL         1toc

Avedillo, Teresit...      Visits              6010000        3i0(
59



Comple, Alan
77



Domapias, Elizabe ...
8
                          Visits




                          Hourly
                          Holiday
                                     EMPLOYEE TOTAL

                                              9o;oooc


                                     EMPLOYEE TOTAL

                                              17;000C
                                              17i000C
                                                             ~ -0(

                                                             2;0(


                                                             ~-0(

                                                            64;0(
                                                             8;0(
                                                                     REDACTED
                                                                     REDACTED
                          Vacation            17;000C        8\oc

                                     EMPLOYEE TOTAL         8Q.OC

Estepa, Mamerlita         Visits              60;000(        6;0(
23                        Visits              901000(        1:0(

                                     EMPLOYEE TPTAL          i,.oc




                                                                     REDACTED
Estepa, Meneleo           Visits              50[0000        sloe
24                        Visits              90!000(        1[oc

                                     EMPLOYEE TOTAL          6.0<
Lockett, Teresa           Visits              20;000(        6[0(
19
                                     EMPLOYEE TOTAL          ci.oc




                                                                     REDACTED
Madueke, Ifeanyi P        Visits              21 ioooc       6i0(
50
                                     EMPLOYEE TOTAL          ~.OC

Maduka, Lucy 0            Visits              60;0000       11;0C
21                        Visits              90;0000        1loc
                          Milage Reimbursement sioooo        4;0C


0070 1705-4170 Rehab Med-Care LLC                                                                                                                  Payroll Journal
Run Date 10/25/19 10:56AM                                               Period Start - Ena Date   10/16/19- 10/3 1/19                                 Page 1 of 3
                                                                        Check Date                10/3 1/19                                             PYRJRN
                                           Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 80 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                      PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                              HOURS        EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                DESCRIPTION         RATE                                     PAYMENTS




                                                                           REDACTED
**** 100 STAFF (cont.)
Maduka, Lucy O (cont.)
21

                                       EMPLOYEE TPTAL             1~.oc

Martinez, Joe M             Hourly                 34\oooo         8\oc
17




Ragasa, Kassandra
55
                            Hourly
                            Visits
                            Visits
                                       EMPLOYEE TPTAL

                                                   25;0000
                                                   50\oooc
                                                   9o 1oooc

                                       EMPLOYEE TOTAL
                                                                   Ej.oc

                                                                 16;0(
                                                                  4)0(
                                                                  3j0C

                                                                  2j,oc
                                                                           REDACTED
                                                                           REDACTED
Ragasa Jr, Willie P         Hourly                 25jOOOC       8010(
33


                                       EMPLOYEE TbTAL             8d.oc

Vigil Padilla, Do ...       Visits                20\0000        34[0C
72                          Mil age Reimbursement 1ojoooo        34\oc

                                       EMPLOYEE TOTAL             66.oc

Wilson, Joyce
90



COMPANY TOTALS
14 Person(s)
14 Transaction(s)
                            Visits




                            Admissions/Recert
                            Hourly
                            Visits
                                                   20\oooc


                                       EMPLOYEE TPTAL
                                                                  4\0C


                                                                   ,foe

                                                                   4.oc
                                                                 16lj.OC
                                                                  9~.0(
                                                                           REDACTED
                            Holiday                                a.rn
                            Vacation                               a.oc
                            Milage Reimbursement                  3~.0(

                                     COMPANY TOTALj              321,0C




0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 10/25/19 10:56AM                                                     Period Start - End Date   10/16/19-10/31/19                                Page 2 of 3
                                                                              Check Date                10/31/19                                           PYRJRN
                                       Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 81 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                          PAYROLL JOURNAL
EMPLOYEE NAME                    HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                      WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                    HOURS    EARNINGS         REIMB & OTHER                                        ALLOCATIONS
                               DESCRIPTION   RATE                               PAYMENTS




                                                            REDACTED
(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                         Payroll Journal
Run Dale 10125119 10:56AM                                        Period Start - End Dale   10116/19- 10131/19                                Page 3 of 3
                                                                 Check Date                10/31/19                                            PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 82 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                   PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                         HOURS       EARNINGS        REIMB & OTHER                                           ALLOCATIONS
                             DESCRIPTION       RATE                                    PAYMENTS



H** 100 STAFF

~bucejo, Irish
37



~vedillo, Teresit...
                          Admissions/Recert
                          Visits




                          Admissions/Recert
                                              901000(
                                              45joooc

                                     EMPLOYEE TOTAL

                                              90\oooc
                                                             3j0C
                                                             6;0(

                                                             Q.OC

                                                             1[oc
                                                                     REDACTED
                                                                     REDACTED
59                        Visits              60\000(        2\oc
                                     EMPLOYEE TPTAL          ~-0(

)omapias, Elizabe ...     Hourly              17;000(       80\oc
3


                                     EMPLOYEE TOTAL         8Q.O<




                                                                     REDACTED
::stepa, Mamerlita        Admissions/Recert   90i0000        2\0(
23                        Visits              60:000(        7!0(

                                     EMPLOYEE TPTAL          Q.()(
Estepa, Meneleo           Admissions/Recert   90;000(        2;0(
24                        Visits              60l000C        5\oc

                                     EMPLOYEE T9TAL          7,.0(




                                                                     REDACTED
Lockett, Teresa           Visits              20;000(        9;0(
19

                                     EMPLOYEE TbTAL          9.0(

Madueke, Ifeanyi P        Visits              21 ;000(       5[0c
50

                                     EMPLOYEE TOTAL          fo
Maduka, Lucy 0
21




Ragasa, Kassandra
55
                          Admissions/Recert
                          Visits




                          Visits
                                              9010000
                                              6010000
                          Milage Reimbursement 5/oooc

                                     EMPLOYEE TbTAL

                          Admissions/Recert   90;000(
                                              50 0000
                                                1
                                                             5\oc
                                                             5;0(
                                                             3)0C

                                                            13.0<

                                                             4\0(
                                                            13\0C
                                                                     REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Date 10/10/19 03:03PM                                               Period Start - End Date   10/01 /19 - 10/15/19                                 Page 1 or 2
                                                                        Check Da te               10/15/19                                               PYRJRN
                                                Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 83 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                        PAYROLL JOURNAL
EMPLOYEE NAME                            HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                                 HOURS      EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                      DESCRIPTION       RATE                                  PAYMENTS




                                                                            REDACTED
****    100 STAFF (cont.)
Ragasa, Kassandra (cont.
55
                                Lab                    10;000

                                           EMPLOYEE TOTA

Vigil Padilla, Do...            Visits                 20\0000
72                              Lab                    10\0000



Wilson, Joyce
90



COMPANY TOTALS
11 Person(s)
                                Visits
                                           EMPLOYEE TPTA

                                                       20;000


                                           EMPLOYEE T9TA



                                                                     17-
                                                                            REDACTED
                                                                            REDACTED
                                Admissions/Recert
11 Transaction(s)               Hourly                               80
                                Visits                               90
                                Lab                                  39
                                Milage Reimbursement                  j,
                                         COMPANY TOTAL.             229.0




[IC) = Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
Run Date 10/10/19 03 :03PM                                                     Period Start - End Date   10101/19-10/15/19                                Page 2 of 2
                                                                               Check Date                10/15/19                                           PYRJRN
                                      Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 84 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                           PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                      WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS             EARNINGS                                                               ALLOCATIONS
                                                                                              REIMB & OTHER
                             DESCRIPTION         RATE                                           PAYMENTS



****

87
       100 STAFF

Abucejo, Irish




Avedillo, Teresit...
                          Visits




                          Visits
                                                45[000(


                                     EMPLOYEE TOTAL

                                                60[0000
                                                                   8[0(


                                                                       a.oc
                                                                              REDACTED
                                                                              REDACTED
59                        Visits                9o!oooc

                                     EMPLOYEE T§)TAL

Domapias, Elizabe ...     Hourly                17;0000           72;0(
8                         Vacation              11;0000            8[0(


                                     EMPLOYEE TOTAL               8Q.O(

Estepa, Mamerlita
23
                          Admissions/Recert     90!000(




                          ----------- CHECK 1 TOTAL
                                               .    -------- 1.0(
                                                             .
                                                                   1\0C




                                                                              REDACTED
                                                                              REDACTED
                          Visits                6o)oooc            8\0C


                           ________ ___ CHECK 2 Tf TAL ________ ~-0(


                                     EMPLOYEE TOTAL                    9.0(

Estepa, Meneleo           Visits                60\0000            2:oc
24




                          Visits
                                       CHECK 1 T()TAL
                          ---------------         .

                                                6o[oooc


                                       CHECK 2 TfTAL
                                                          - - ------
                                                                       4-0(
                                                                       :


                                                                   5f oc


                                                                       ~.OC
                                                                              REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                           Payroll Journal
Run Date 11 /26/19 03:33 PM                                                      Period Start - End Date   11/16/19-11 /30/ 19                                 Page 1 of 3
                                                                                                           11 1'>01'10
                                                                                                                                                                 PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 85 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                          HOURS       EARNINGS             REIMB & OTHER                                      ALLOCATIONS
                                 DESCRIPTION      RATE                                         PAYMENTS




                                                                        REDACTED
**** 100 STAFF (cont.)
Estepa, Meneleo (cont.)
24

                                        EMPLOYEE TPTAL          7,.0(

Fischer, Michelle            Hourly              14\oooc       80;0(
95




Lockett, Teresa
19



Madueke, Ifeanyi P
                             Visits




                             Visits
                                        EMPLOYEE TOTAL

                                                 2o;oooc


                                        EMPLOYEE TPTAL

                                                 21 ;000(
                                                               8Q.Q(



                                                                        REDACTED
                                                                        REDACTED
50

                                        EMPLOYEE TOTAL          6.()(

Maduka, Lucy 0               Visits              60loooc       1io(
21                           Visits              90\oooc        1\oc
                             Milage Reimbursement 5loooc        3;oc
                                        EMPLOYEE TPTAL         1~.0C




                                                                        REDACTED
Ragasa, Kassandra            Visits              50;0000        6;0(
55                           Visits              90;000(        2\0(


                                        EMPLOYEE TOTAL          a.rn
Tobola, Jeanette             Visits              45\0000
94




Tran, Lang
88
                             Visits
                                        EMPLOYEE TPTAL

                                                 60;0000




                                        EMPLOYEE TPTAL
                                                                2;0C




                                                                ~-0(
                                                                        REDACTED
0070 1705-4170 Rehab Med-Care LLC                                                                                                                      Payroll Journal
Run Date 11/26/19 03:33 PM                                                 Period Start - End Date    11/16/19- 11/30/19                                  Page 2 of 3
                                                                           r.h,ar.k n:at,a            11/29/1!'.l                                           PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 86 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                   PAYROLL JOURNAL
EMPLOYEE NAME                           HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                       WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                               HOURS   EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                   DESCRIPTION         RATE


****

72
        100 STAFF (cont.)

Vigil Padilla, Do ...




Wilson, Joyce
                               Visits                20i0000
                               Mil age Reimbursement 1OjOOO



                               Visits
                                          EMPLOYEE T()TA

                                                      201000
                                                                       REDACTED
                                                                       REDACTED
90

                                          EMPLOYEE TOTA

COMPANY TOTALS
14 Person(s)                   Admissions/Recert
16 Transaction(s)              Hourly
                               Visits
                               Vacation




                                                                       REDACTED
                               Milage Reimbursement

                                        COMPANY TOTAL\




(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                 Payroll Journal
Run Date 11/26/19 03:33 PM                                                Period Start - End Date   11/16/19-11/30/19                                Page 3 of 3
                                                                          Check Date                11129/19                                           PYR .IRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 87 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                WITHHOLDINGS          DEDUCTIONS     NET PAY
ID                                                       HOURS       EARNINGS        REIMB & OTHER                                                    ALLOCATIONS
                             DESCRIPTION        RATE                                   PAYMENTS




                                                                     REDACTED
****   100 STAFF

Abucejo, Irish            Admissions/Recert    9ojoooc       4]0(
87                        Visits               45;000(       a\oc

                                     EMPLOYEE TOTAL         1j.oc

Avedillo, Teresit...      Visits               5ojoooc       310(
59



Comple, Alan
77




Domapias, Elizabe ...
                          Visits
                          Visits




                          Hourly
                                     EMPLOYEE TPTAL

                                               5oloooo
                                               9ojoooc


                                     EMPLOYEE TOTAL
                                                             to(

                                                             7;0C
                                                             4j0C


                                                            1i,01
                                                                     REDACTED
                                                                     REDACTED
                                               171000(      8010(
8


                                     EMPLOYEE T()T Al       8d.01

Estepa, Mamerlita         Visits               50[0000       6[0C
23                        Visits               90;0000       1;0C

                                     EMPLOYEE TOTAL          7,.0C
Estepa, Meneleo
24



Fischer, Michelle
95
                          Visits
                          Visits




                          Hourly
                                               60;0000
                                               90;0000

                                     EMPLOYEE TPTAL

                                               14;0000



                                     EMPLOYEE TOTAL
                                                             5(0(
                                                             1joc

                                                             ~.OC

                                                            80\oc



                                                            8Q.OC
                                                                     REDACTED
Lockett, Teresa           Visits               2010000       6;0c
19

                                     EMPLOYEE TQTAL          tj.oc


0070 1705-4170 Rehab Med-Care LLC
Run Date 11/14/19 12:00 PM                                              Period Start - End Date
                                                                        Check Date
                                                                                                  11 /01 /19 • 11 /15/19
                                                                                                  11/15/19
                                                                                                                                  I 1/    bl 1               Payroll Journal
                                                                                                                                                                Page 1 of 3
                                                                                                                                                                  PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 88 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                      PAYROLL JOURNAL
EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                              WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS         EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                DESCRIPTION         RATE


****

50
        100 STAFF (cont.)

Madueke, Ifeanyi P




Maduka, Lucy 0
                            Visits




                            Visits
                                                   21 000c


                                       EMPLOYEE TbTAL
                                                     1




                                                60)0000
                                                                  6(0(


                                                                  a.oc

                                                                11\oc
                                                                           REDACTED
                                                                           REDACTED
21                          Visits              90!0000          1;0(
                            Milage Reimbursement 5joooo          4f0C
                                       EMPLOYEE TOTAL            16.0C

Ragasa, Kassandra           Hourly                 25;0000      10\oc
55                          Visits                 50;0000       4;0(
                            Visits                 90!0000       2:oc
                                       EMPLOYEE TpTAL            1~.0(

Ragasa Jr, Willie P
33




Vigil Padilla, Do ...
72
                            Hourly




                            Visits
                                                   25;0000



                                       EMPLOYEE TPTAL

                                                20;0000
                            Milage Reimbursement 5;0000
                                                                80;0(



                                                                 8Q.O<

                                                                34;0(
                                                                3410(
                                                                           REDACTED
                                                                           REDACTED
                                       EMPLOYEE TpTAL            6fj.oc
Wilson, Joyce               Visits                 20;0000       4;0(
90

                                       EMPLOYEE TOTAL             ,:i.oc
COMPANY TOTALS
14 Person(s)                Admissions/Recert                     4.oc
14 Transaction(s)           Hourly                              250.0(
                            Visits                              103.0<
                            Milage Reimbursement                 3~.0C

                                     COMPANY TOTAL!             39~.0C




0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 11/14/19 12:00PM                                                     Period Start - End Date   11/01/19-11/15/19                                Page 2 of 3
                                                                              Check Date                11/15/19                                           PYRJRN
                                         Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 89 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                           PAYROLL JOURNAL
EMPLOYEE NAME                     HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                      WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                   HOURS    EARNINGS         REIMB & OTHER                                        ALLOCATIONS
                                DESCRIPTION   RATE                               PAYMENTS




                                                             REDACTED
(IC) = Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                          Payroll Journal
Run Date 11/14/19 12:00 PM                                        Period Start - End Date   11/01/19- 11/15/19                                Page 3 of 3
                                                                  Check Date                11/15/19                                            PYRJRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 90 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                       PAYROLL JOURNAL
EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                                  WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS        EARNINGS        REIMB & OTHER                                           ALLOCATIONS
                             DESCRIPTION          RATE                                     PAYMENTS



****

87
       100 STAFF

Abucejo, Irish




Avedillo, Teresit...
59
                          Visits
                          Visits




                         Visits
                         Visits
                                                 45[000(
                                                 90;000(

                                        EMPLOYEE TOTAL

                                                 50\0000
                                                               10\oc
                                                                4f0C

                                                               14.oc

                                                                4[oc
                                                                         REDACTED
                                                                         REDACTED
                                    '            90\0000        1;oc

                                        EMPLOYEE TPTAL           ~.OC
Domapias, Elizabe .. .    Hourly                 17\0000       72:0C
8                         Holiday                17;0000        8f0C


                                        EMPLOYEE T()TAL        8Q.OC

Estepa, Mamerlita        Visits                  60;000(        7;0(




                                                                         REDACTED
23                       Visits                  90\000(        2\0C

                                        EMPLOYEE T()TAL          9.0(

Estepa, Meneleo          Visits                  60[0000        4[0C
24                       Visits                  90;0000        3\0C

                                        EMPLOYEE TOTAL           7,.0(
Fischer, Michelle         Hourly                 14:0000       76:0C
95




Lockett, Teresa
19
                         Visits
                                        EMPLOYEE TPTAL

                                                 2oioooc


                                        EMPLOYEE TPTAL
                                                               1q.oc
                                                                6f0C


                                                                 ~-D<
                                                                         REDACTED
                                                                         REDACTED
Madueke, Ifeanyi P       Visits                  21 ;0000       6\oc
50

                                        EMPLOYEE TOTAL           6.0C
Maduka, Lucy 0           Visits              60;0000            7;0(
21                       Visits              90(0000            4(0(
                         Milage Reimbursement 510000            5:oc



00701705-4170 RehabMed-CareLLC                                                                                                                          Payroll Journal
Run Date 12/27/19 10:41 AM                                                  Period Start - End Date   12/16/19 - 12/31 /19                                 Page 1 of 3
                                                                            Check Date                12/31 /19                                              PYRJRN
                                          Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 91 of 95
                                                                                                                 PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                      HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                      HOURS        EARNINGS                                                             ALLOCATIONS
                                                                                     REIMB & OTHER
                              DESCRIPTION      RATE                                    PAYMENTS




                                                                     REDACTED
H** 100 STAFF (cont.)
Vladuka, Lucy O (cont.)
l1

                                     EMPLOYEE T9TAL         1~.()(
fagasa Jr, Willie P       Hourly              25i000(      80[0(
13




                                                                     REDACTED
                                     EMPLOYEE TOTAL         80.0(

robola, Jeanette          Visits              40\000(       4\oc
34                        Visits              90!0000       3!0(


                                     EMPLOYEE TPTAL          ],.0(

rran, Lang                Visits              60[000(       4\oc
!8



Jsman, Risikat M
36



ifigil Padilla, Do ...
72
                          Visits
                                     EMPLOYEE T()TAL

                                              20\oooc
                          Milage Reimbursement 5:000(



                          Visits
                                     EMPLOYEE TOTAL

                                              20\oooc
                          Milage Reimbursement 510000
                                                             4.(}(
                                                            fo1
                                                            1;0(

                                                             ;i.O(
                                                           31l0C
                                                           3foc
                                                                     REDACTED
il'Vilson, Joyce
30



'r'ap, Nova L
27
                          Visits




                          Visits
                                     EMPLOYEE TOTAL

                                              2o;oooc


                                     EMPLOYEE TPTAL

                                              90!0000
                                                            6~.0!

                                                            3foc


                                                             ~-0(


                                                             \0C
                                                                     REDACTED
                                     EMPLOYEE TpTAL          i.O!
                                                :
COMPANY TOTALS
16 Person(s)              Hourly                           22a.oc
16 Transaction(s)         Visits                           10~.0(



D070 1705-4170 Rehab Med-Care LLC                                                                                                                Payroll Journal
Run Date 12/27/19 10:41 AM                                              Period Start - End Date   12/16/19- 12/31/19                                Page 2 of 3
                                                                        Check Date                12/31/19                                            PYRJRN
                                              Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 92 of 95
                                                                                                                  PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC


EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                           WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS   EARNINGS                                                              ALLOCATIONS
                                                                                     REIMB & OTHER
                                  DESCRIPTION         RATE                             PAYMENTS




                                                                     REDACTED
                               Holiday
                               Milage Reimbursement

                                    COMPANY TOTALj




[IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                 Payroll Journal
Run Date 12/27/19 10:41 AM                                              Period Start - End Date   12/16/19 - 12/31/19                                Page 3 of 3
                                                                        Check Date                12/31/19                                             PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 93 of 95
0070 1705-4170 Rehab Med-Care LLC
                                                                                                                     PAYROLL JOURNAL
EMPLOYEE NAME                         HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID
                                                            HOURS        EARNINGS        REIMB & OTHER                                         ALLOCATIONS
                                DESCRIPTION        RATE                                    PAYMENTS




                                                                         REDACTED
****   100 STAFF

Abucejo, Irish               Admissions/Recert    90j000C       2loc
87                           Visits               45;000(       8;0(

                                        EMPLOYEE TOTAL         1d.oc

Avedillo, Teresit...         Visits               601000(       4\oc
59



Comple, Alan
77



Domapias, Elizabe ...
8
                             Hourly
                             Bonus
                                        EMPLOYEE T{)TAL

                             Admissions/Recert
                             Visits
                                                  90;0000
                                                  60:0000

                                        EMPLOYEE TPTAL

                                                  17;000C
                                                                <!,()(
                                                                2;0(
                                                                8\0(

                                                               1Q.OC

                                                               80;0(
                                                                         REDACTED
Estepa, Mamerlita
23                           Visits
                                        EMPLOYEE T{)TAL

                             Admissions/Re cert   90;000(
                                                  601000(


                                        EMPLOYEE TOTAL
                                                               sq.ex
                                                                4;0(
                                                               15\oc


                                                               1Q.OC
                                                                         REDACTED
Estepa, Meneleo
24




Fischer, Michelle
95
                             Admissions/Recert
                             Visits




                             Hourly
                                                  9oloooo
                                                  60;000C


                                        EMPLOYEE T()TAL

                                                  14\oooc
                                                                4\oc
                                                                9;0(


                                                               1icx

                                                               aoloc
                                                                         REDACTED
                                        EMPLOYEE TOTAL         80.0(

Lockett, Teresa              Visits               20;0000       6[0(
19                           Bonus

                                        EMPLOYEE T()TAL
                                                                ,.0(

0070 1705-4170 Rehab Med-Care LLC                                                                                                                     Payroll Journal
Run Date 12112119 12:34 PM                                                  Period Start - End Date   12/01/19- 12/15/19                                 Page 1 of 3
                                                                            Check Date                12/13/19                                             PYRJRN
                                            Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 94 of 95
                                                                                                                    PAYROLL JOURNAL
0070 1705-4170 Rehab Med-Care LLC

EMPLOYEE NAME                        HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                            WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                         HOURS        EARNINGS                                                             ALLOCATIONS
                                                                                        REIMB & OTHER
                                DESCRIPTION       RATE


****

50
        100 STAFF (cont.)

Madueke, Ifeanyi P




Maduka, Lucy 0
21
                            Visits               21 000c
                                                   1

                                       EMPLOYEE TOTAL

                            Admissions/Recert   90\oooc
                                                                6\0(


                                                                a.rn
                                                                4[0C
                                                                        REDACTED
                                                                        REDACTED
                            Visits              60;0000         8loc
                            Bonus                 j
                            Milage Reimbursement 5 oooc         4;0(
                                                   1
                                       EMPLOYEE TOTAL          1q.OC

Ragasa , Kassandra          Admissions/Recert    90;000(        3;0(
55                          Visits               S0:000C        4\0C




                                                                        REDACTED
                                       EMPLOYEE TOTAL           7,.0(

Ragasa Jr, Willie P
33
                            Hourly
                                                 25!000(      80\oc



                                       EMPLOYEE TOTAL          80.0C

Tobola, Jeanette            Visits              40loooc         8;0(
94                          Milage Reimbursement 5\000C         2 oc




                                                                        REDACTED
                                                                   1
                                       EMPLOYEE TOTAL          1d.oc

Vigil Padilla, Do ...       Visits               20[0000      28[oc
72                          Lab                  10;000(      28l oc

                                       EMPLOYEE TOTAL          5~.0(

Wilson, Joyce               Visits               20;000(        4jO(




                                                                        REDACTED
90

                                       EMPLOYEE T~:>TAL         4,0(
COMPANY TOTALS
15 Person(s)                Admissions/Re cert                 1!i.oc
15 Transaction(s)           Hourly                            240.0C
                            Visits                            10~.oc
                            Bonus



0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Date 12/12/19 12:34PM                                                  Period Start - End Date   12/01/19- 12/15/19                                Page 2 of 3
                                                                           Check Date                12/13/19                                            PYR.IRN
                                             Case 4:20-cv-04224 Document 10-2 Filed on 03/15/21 in TXSD Page 95 of 95

0070 1705-4170 Rehab Med-Care LLC
                                                                                                                    PAYROLL JOURNAL
EMPLOYEE NAME                       HOURS, EARNINGS, REIMBURSEMENTS & OTHER PAYMENTS                             WITHHOLDINGS   DEDUCTIONS     NET PAY
ID                                                           HOURS       EARNINGS        REIMB & OTHER                                       ALLOCATIONS
                                  DESCRIPTION         RATE                                 PAYMENTS




                                                                         REDACTED
                               Lab                               2$.
                               Milage Reimbursement               tj.o
                                    COMPANY TOTALj              401-0




(IC)= Independent Contractor




0070 1705-4170 Rehab Med-Care LLC                                                                                                                   Payroll Journal
Run Date 12/12/19 12:34PM                                                   Period Start - End Date   12/01/19-12/15/19                               Page 3 of 3
                                                                            Check Date                12/13119                                           PYR.IRN
